Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 1 of 60 PageID #: 20127



                         IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF WEST VIRGINIA
                                        AT CLARKSBURG

   THE KAY COMPANY, LLC, et al.,

                            Plaintiffs,

        v.                                                     CIVIL ACTION NO. 1:13-cv-151
                                                               (Honorable John Preston Bailey)

   EQT PRODUCTION COMPANY, et al.,

                            Defendants.

                                          JOINT PRETRIAL ORDER

             Pursuant to Rule 16(d) of the Federal Rules of Civil Procedure and Northern District of West

   Virginia Local Rule 16.04(b), Plaintiffs and Defendants, by their respective counsel, submit the

   following Pretrial Order:

   I.        RULE 26(a)(3) DISCLOSURES:

             A.     PLAINTIFFS DISCLOSURES:

             A.     Class Representatives

             Presently, the class representatives are:

                    1.      The Kay Company, LLC

                            a.      President: Christopher Thomas
                            b.      Vice President: Henry Battle

                    2.      a.      William Cather, Trustee of Diana Goff Cather Trusts
                            b.      Former Trustee: H. Dotson Cather, Deceased

                    3.      James E. Hamric, III

             B.     Defendants

                    1.      EQT CORPORATION, a Pennsylvania corporation

                    2.      EQT PRODUCTION COMPANY, a Pennsylvania corporation
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 2 of 60 PageID #: 20128



                 3.     EQT ENERGY, LLC, a Delaware limited liability company

                 4.     EQT INVESTMENTS HOLDINGS, LLC, a Delaware limited liability
                        company

                 5.     EQT GATHERING, LLC, a Delaware limited liability company

                 6.     EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

          C.     Class Definition

          Pursuant to West Virginia Rules of Civil Procedure 23, the Court certified the class as

   follows:

          All EQT natural gas lessors that received or were due to be paid royalties from
          defendants and EQT’s production or sale of natural gas which was produced
          within the boundaries of the State of West Virginia from their natural gas or
          mineral estates during the period beginning after December 8, 2008, and
          extending to the present (during any time within their leasehold period.) (See
          exception below.)

                 Subclass A - All EQT natural gas lessors with flat rate leases converted by
                 operation of W. Va. Code, § 22-6-8 and that received or were due to be
                 paid royalties from defendants and EQT’s production or sale of natural gas
                 which was produced within the boundaries of the State of West Virginia
                 from their estates during the period beginning after December 8, 2008, and
                 extending to the present (during any time within their leasehold period.).

                 Subclass B - All EQT natural gas lessors that received or were due to be
                 paid royalties from defendants and EQT’s production or sale of natural gas
                 which was produced within the boundaries of the State of West Virginia
                 from their estates during the period beginning after December 8, 2008, and
                 extending to the present (during any time within their leasehold period,)
                 and whose leases do not permit the deduction of post- production expenses
                 under Tawney, except for those lessors holding flat rate leases converted
                 according to W. Va. Code, §22-6-8.

                 Subclass C - All EQT natural gas lessors that received or were due to be
                 paid royalties from defendants and EQT’s production or sale of natural gas
                 which was produced within the boundaries of the State of West Virginia
                 from their estates during the period beginning after December 8, 2008, and
                 extending to the present (during any time within their leasehold period,)
                 and whose leases do permit the deduction of postproduction expenses
                 under Tawney, except for those lessors holding flat rate leases converted
                 according to W. Va. Code, §22-6-8.



                                                  2
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 3 of 60 PageID #: 20129




          There would be excepted from the class the officers and agents of any defendant
          or subsidiary of any defendant named in this lawsuit or any lawsuit involving the
          same or similar claims as those alleged in this lawsuit; any attorney for any such
          defendant; any attorney for any plaintiff in this lawsuit or in any lawsuit involving
          the same or similar claims as those alleged in this lawsuit against any such
          defendant; and any judicial officer who presides over this lawsuit or over any
          other lawsuit involving the same or similar claims as those alleged in this lawsuit
          against any such defendant.

                  (Doc. Id. 400.)

          PLAINTIFFS’ RULE 26(A)(3) DISCLOSURES

          1.      Rule 26(a)(3)(A)(i) Witnesses

          Plaintiffs expect to present the following witnesses:

          Plaintiffs may present the following witnesses at trial. All of the below defendants’

   witnesses were presented as F.R.C.P. 30(b)(6) witnesses and were deposed or were deposed as a

   result of filing affidavits in this case, except Mr. Porges and Mr. Schlotterbeck, who were CEO’s

   of EQT and were deposed. Plaintiffs intend to call all witnesses in person, if they are available.

   If not, plaintiffs will call them by deposition. Mr. H. Dotson Cather and Mr. Leggett are now

   deceased and they were deposed, therefore, plaintiffs may call them by deposition.

                  1.     John Christopher Thomas
                         1 Woodchute Lane
                         Charleston, WV 25314

   Mr. Thomas is President of Kay Company. He may testify about the Kay Company royalty,
   royalty statements and deductions from Kay Company’s royalty by EQT and others leases and
   producers.

                  2.     H. Dotson Cather (Deceased)

   H. Dotson Cather was Trustee of Diana Goff Cather Trusts. He was a mining and mechanical
   engineer in the oil and gas field focused on the oil and gas industry. He looked after his own and
   family property, including the EQT leases of the trusts’ property. Now deceased, he will be
   offered by portions of his deposition.




                                                   3
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 4 of 60 PageID #: 20130



                  3.     Bill Cather
                         800 Davisson Run Road
                         Clarksburg, WV 26301

   Bill Cather, son of H. Dotson Cather, above, also has worked in the oil and gas industry and took
   over the responsibility of his father with respect to the trusts. He may testify concerning the
   leases, royalty and deductions from royalty by EQT and other producers, including reporting of
   the produced productions, sale and deductions.

                  4.     Kathy Leggett
                         1625 Stonehenge Road
                         Charleston, WV 25314

   Mrs. Leggett is a lessor of EQT and may testify as to the deductions taken from her and her
   deceased husband’s royalty.

                  5.     Keith Crihfield
                         4290 Deephaven Lane
                         Naples, Florida 34119

   Mr. Crihfield and his wife, are EQT lessors. He may testify concerning the lease and leases
   which he has an interest in and the amount of deductions taken from him and his wife’s royalty.

                  6.     Phoebe Bennett
                         Bennett Land Management, LLC
                         Post Office Box 166
                         Weston, WV 26452

   Phoebe Bennett is the Manager of Bennett Land Management, LLC which manages leases in
   Braxton, Calhoun, Gilmer and Lewis Counties in West Virginia. Ms. Bennett will testify
   regarding the language of the original leases, as well as amendments and modifications to those
   leases. She will also testify regarding 1099s and remittance statements for the leases, letters she
   sent and received from EQT, telephone conversations she had with EQT representatives and the
   settlement of the first Kay v. EQT case.

                  7.     Danita Hiley
                         1875 Oxford Road
                         West Union, WV 26456

   Danita Hiley has leases in Gilmer County, West Virginia. Ms. Hiley will testify regarding the
   language of the original leases, as well as amendments and modifications to those leases. She
   will also testify regarding 1099s and remittance statements she received from EQT Production
   Company, telephone conversations with EQT representatives, correspondence she received from
   EQT, and the settlement of the first Kay v. EQT case.




                                                   4
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 5 of 60 PageID #: 20131



                  8.      Christopher Reger
                          1001 Knob Way
                          South Charleston, WV 25309

   Christopher Reger is co-owner of mineral interests in wells in Gilmer County, West Virginia.
   Mr. Reger will testify regarding the language of the original leases, as well as amendments and
   modifications to those leases. Mr. Reger will also testify regarding 1099s and remittance
   statements he received from EQT Production Company, letters he received from Hawkeye
   Research, telephone conversations he had with the co-owner of the leases and with EQT
   representatives, and the settlement of the first Kay v. EQT case.

                  9.      Dennis Brady
                          345 Kenna Dr.
                          South Charleston, WV 25309

   Mr. Brady is plaintiffs’ expert. He may testify concerning his review and analysis of data and
   documents of EQT and the findings from said documents. He may testify the deductions, costs
   and expenses, categories, royalties, price and costs as are set forth in EQT’s databases. He also
   may testify concerning the statistical analysis he performed and all issues as disclosed in his
   report.

                  10.     Daniel Reineke
                          6900 North Classen
                          Oklahoma City, OK 73116

   Mr. Reineke is a petroleum engineer and experienced in the production of oil and gas and the
   business of oil and gas, including the duties and responsibilities of oil and gas producers and
   businesses to produce and sell the gas and properly pay royalty according to the rules in each
   state. Mr. Reineke provided reports and affidavits in this case and has given a deposition. He
   may testify to the overall damages in the case and explain the bases. He also will rebut the
   testimony of defendants’ experts for the reason they are not based upon the West Virginia rules.
   He will explain the oil and gas business with respect to EQT’s operations and may testify as to
   all issues in his reports, affidavits, his deposition and as raised by defendants or their experts.

                  11.     Daniel Selby
                          23 Chase Dr.
                          Hurricane, WV 25526

   He may testify to his analysis of records and data in this case and based upon West Virginia rules
   for lessees that (1) EQT did not follow the West Virginia rules for lessees in paying royalty; (2)
   EQT did not provide detail and costs as in an accounting case; (3) EQT did not charge
   reasonable costs nor actual incurred costs; (4) he also may identify the categories of costs that are
   not reasonable nor actual. He will explain that the core costs, direct costs of gathering are the
   costs allowed and why, from an accounting perspective and an equitable perspective, and will
   address all issues in his reports and deposition.




                                                    5
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 6 of 60 PageID #: 20132



                  12.     Karen Balmer
                          155 Chestnut Hill Road
                          Ridgefield, CT 06877

   Ms. Balmer is a CPA with education and training in investigative audits, both for preventive and
   regulatory purposes, and also to discover whether there is financial wrongdoing. She has
   attempted an audit of defendants’ records. She will testify that the records are produced in a
   fashion that prevents a full audit for West Virginia lessors. She has provided a report and will
   testify to all issues in the report concerning JD Edwards and back up detail and the findings of
   some of the invoices and charges which are not reasonable nor direct. She will also address the
   requirements of SOX and other regulatory agencies and statutory requirements for accounting
   and accuracy of accounting and financial documents for companies like EQT. She may testify
   that her review of their records show that each dollar deducted from lessors’ royalty goes to a
   positive dollar in EQT’s bottom line and that her review demonstrates evidence which, from an
   accounting standpoint, has the hallmarks of intentional conduct and fraudulent conduct.

                  13.     John Bergonzi
                          218 East Union Rd.
                          Cheswick, PA 15024

   Mr. Bergonzi was a defendant 30(b)(6) designated witness to testify concerning many subject
   matters in this case including decision making of EQT with respect to the organization, duties,
   procedures, accounting, royalty, leases, prior to and during the class period. He was an officer of
   EQT and its subsidiaries and testified in two depositions concerning all aspects of the business,
   including deductions, the different individuals responsible to run the business, produce the gas,
   gather it, process it and sell it, including the “at the wellhead” decisions, the Board of Directors,
   Land Administration, Revenue Accounting, business units, methods of calculating cost of service
   as per Mr. Piccirilli, leases and categorizations, Tawney and Wellman, the sale of gas to Energy,
   remittance statements, hedging, gas processing, MarkWest, Mobley Sales and Processing, maps
   of facilities, gathering rates, taxes, various categories of deductions, sales price, true-ups of cost
   of service rates. There are numerous other issues that Mr. Bergonzi may testify about related to
   the case.

                  14.     Steven Schlotterbeck
                          5640 North Montour Rd.
                          Gibsonia, PA 15044

   Mr. Schlotterbeck was CEO of EQT in 2017, for about a year. He served also as an officer in
   EQT Production and other subsidiaries since about 2000. He can testify about the organization
   of EQT and subsidiaries and the role of EQT’s CEO and Board of Directors with the other
   subsidiaries and officers of subsidiaries, the history of EQT’s oil and gas business and the
   payment of royalty. He was also CEO of Midstream Partners and its employees, and EQM’s
   contracts and services with respect to gathering and costs, EQT’s bonus plan, the business units
   and how they worked and the employee contracts with EQT. He can testify concerning the SEC
   filings and targets. He may testify concerning a subsidiary, EQT GP Holdings, LP, and EQT’s




                                                     6
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 7 of 60 PageID #: 20133



   procedures to drop funds into a subsidiary, government affairs and funding EQT Corporation’s
   growth.

                  15.    Lloyd Johnson
                         289 Carnell Drive
                         Pittsburg, PA 15202

   Mr. Johnson is a financial analyst and is EQT’s assistant controller and can testify concerning
   EQT’s revenue and accounting for revenue. He has some knowledge of the JD Edwards
   database and accounting procedures related to expenses and costs and with respect to
   Docusphere and other accounting systems of EQT’s SEC filings and the gathering and cost of
   service costs and rates. He can discuss related e-mails and other data and correspondence with
   respect to the above as set out in his deposition. He also can testify concerning the
   interrelationship of EQT Corporation and the subsidiaries.

                  16.    Alma Tolman
                         222 Locust Street
                         Pittsburgh, PA 15202

   Ms. Tolman was a division order analyst who enters lease information into the EQT computer
   discs and can explain and describe those procedures, methods and documents and databases. She
   can describe how deductions are determined and described, including codes. She can describe
   how leases in West Virginia, Kentucky, Pennsylvania and Virginia are applied and recorded in
   their data. She also can describe the royalty hotline and the documents related to inquiries and
   results and what information is recorded about deductions. She is responsible to account in
   various ways for the royalty.

                  17.    Bruce Graybiec
                         50 Ruby View Drive
                         Lemont Furnace, PA 15456

   Mr. Graybiec is Director of Operations for EQT Corporation, northern West Virginia and Ohio.
   He supervised and was responsible for the gathering in the Weston District and some other areas.
   He can describe the system, the lines, the costs and some of the items of cost, the gas itself, the
   Mobley plant and liquid separation, storage and other expenses.

                  18.    Bryant Bowman II
                         58 Casey Place
                         Alum Creek, WV 25003

   Mr. Bowman is the Regional Land Manager for EQT Production. He can describe how EQT
   provides access to leases, reviews and files them for payment of royalty and categorizes them.

                  19.    David Porges
                         5725 Aylesboro Ave.
                         Pittsburg, PA 15217



                                                   7
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 8 of 60 PageID #: 20134




   Mr. Porges is or was President and CEO of EQT for most all of the class period, except for one
   year when Mr. Schlotterbeck was the President. He held numerous positions at EQT, including
   positions at the subsidiaries and they reported to him. He can describe the organizations,
   business structures and units and the responsibilities of the various officers, directors and
   employees. He may testify concerning all aspects of the corporation, its reporting requirements,
   both internal and regulatory, including reporting to royalty owners. He can testify concerning
   decision making of the companies with respect to oil and gas leases, royalty, deductions,
   business ethics, finances and all subjects addressed in his deposition concerning the issue in this
   case including, but not limited to, employment plans, shared services, allocated expenses and
   budgets, EQM, the authority of EQT officers and employees, SEC and royalty as it affects
   filings, Tawney and its holdings, remittance statements and the royalty owner, gathering and
   processing.

                  20.    Jimmie Sue Smith
                         429 Pine Valley Drive
                         Bridgeville, PA 15017

   Ms. Smith is the Chief Accounting Officer at EQT Corporation and an executive officer of EQT
   Corporation. She has worked for EQT as Director of Accounting and Controller at different
   times of both Energy and Midstream’s accounting departments, which subsidiaries reported to
   her and she held offices in the companies. She was designated to testify as a 30(b)(6) witness
   with respect to multiple issues in this case. She was deposed twice on multiple issues in this case
   and may testify as to all of these issues including, but not limited to, corporate and subsidiary
   accounting, regulatory, private, internal and contractual reporting and accounting duties,
   allegations, rules, regulations and responsibilities and the practices of EQT with respect to
   complying with the above, related to the various issues in this case. She also may testify as to
   her experience and positions with EQT and the corporate structure and responsibilities of
   relevant officers and employees to carry out the above and to account for production of oil and
   gas and pay the owner of the oil and gas property the correct royalty and the deductions and
   processes in arriving at deductions and the personnel at EQT involved in the same. She may also
   testify concerning the JD Edwards database and other accounting programs and systems at EQT,
   the various deductions and categories of deductions and price and volume of gas and reporting of
   same to royalty owners, the Piccirilli cost of service and his and other officers and employees of
   EQT’s role in establishing the price, revenue, royalty, costs and deductions, development of
   budgets and business plans.

                  21.    Joe Piccirilli
                         114 Winfield Manor
                         Mars, PA 16046

   Mr. Piccirilli is Director of Planning Analysis for EQT. He was designated twice and deposed
   twice as a Rule 30(b)(b) witness. He may be called to discuss all issues discussed in his
   depositions. He will be called to explain EQT’s business plan for accounting for Midstream
   costs, expenses and the process that is utilized to arrive at an approved costs of service (COS)
   rate to charge Production and royalty owners for Midstream services, and all accounting related



                                                   8
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 9 of 60 PageID #: 20135



   to that process, including all subsidiaries and business units involved, the contracts and
   subsidiaries. Mr. Piccirilli has provided this service for many years and he can explain the
   process, how he was trained and what and how he has provided the data which was made
   available to plaintiffs in this case.

                  22.    Kristy Toia
                         278 Hillcrest Circle
                         North Hills
                         Pittsburgh, PA 15237

   Ms. Toia is Director of Revenue Accounting for EQT Production. She may testify concerning
   all issues discussed in her deposition. She was designated as a Rule 30(b)(6) witness. She may
   testify to the costs of service charges and the charges which are deducted from plaintiffs’ royalty
   and the accounting for same, codes, volume, audits, data, taxes, liquids, districts, sales and
   correspondence among EQT employees.

                  23.    Michael Barbour
                         1919 Green Commons Dr.
                         Pittsburgh, PA 15243

   Mr. Barbour is a Division Order Analyst. He provided an affidavit in this case and was deposed.
   He may testify as to all issues discussed in his deposition. He may testify as to methods and
   procedures with respect to the leasing and recording of leases in EQT’s accounting systems for
   payment of royalty and taking of deductions, training of employees, manuals and directions
   concerning West Virginia and other rules for paying royalty and deductions from royalty and
   maintaining the files and corresponding to lessors.

                  24.    Nicole King
                         209 Old Hickory Road
                         Zelienople, PA 16063

   Ms. King is EQT’s Corporate Secretary and Staff Attorney and is an officer in the subsidiaries.
   She may testify concerning the corporate structure, formations and deactivation of corporations
   of EQT. She also can describe the various subsidiaries and their organizational structure and
   reporting and supervisory authority and responsibility. She may testify of the ownership and
   control of the companies including their SEC filings and responsibilities and interrelationships.
   Ms. King was deposed and may testify to all issues upon which she was deposed.

                  25.    Nichole L. Mazur
                         625 Liberty Ave., Suite 1700
                         Pittsburgh, PA 15211

   Ms. Mazur is Assistant Director of Operations and Evaluation of EQT. She may testify
   concerning EQT’s gathering and production operations and the deduction/royalty process.




                                                   9
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 10 of 60 PageID #:
                                   20136


                26.    Brett A. Varner
                       366 Bradley Street
                       Pittsburgh, PA 15211

 Mr. Varner is Director of Planning and Continuous Improvement. Mr. Varner may testify
 concerning his role at EQT and how deductions of the royalty cost affects EQT and the plans
 with respect to control or reduce the cost of royalty.

        Plaintiffs reserve the right to call the following witnesses if the need arises:

                1.     Henry Battle
                       1417 Oakmont Road
                       Charleston, WV 25314

 Mr. Battle is the Vice President of The Kay Company and may testify concerning the leases and
 deductions from royalty by EQT.

                2.     Patrick Leggett (Deceased)
                       1625 Stonehenge Road
                       Charleston, WV 25314

 Mr. Leggett (deceased,) by deposition, as to the leases he had, the deductions taken and the
 circumstances and conversations he had with EQT.

                3.     James Hamric III
                       201 Woodbridge Dr.
                       Mineral Wells, WV 26150

 Mr. Hamric is the owner of oil and gas leases and can testify concerning the lease and EQT’s
 payment history.

                4.     Julia Bodamer, Expert
                       11820 Paddock Dr. 103 1
                       Midlothian, VA 23113

 Ms. Bodamer is experienced in the oil and gas business, including transportation and sale by all
 available sales points and options. She may be offered as a result of defendants’ experts’ claim
 that Equitrans’ costs are being billed to lessors in this case. This is a surprise to plaintiffs.
 (Plaintiffs object to the position and late disclosure.) If necessary, she may be called on to
 discuss issues related to Equitrans and also available sales point options.

                5.     Emily G. Kime
                       1631 Greystone Road
                       Charleston, WV 25314

 Ms. Kime may testify as to the lease categorization by electronic search and duplication.


                                                10
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 11 of 60 PageID #:
                                   20137


               6.      L.E. Sawyer
                       529 West Pike Street
                       Clarksburg, WV 26301

 L.E. Sawyer may testify with respect to L.E. Sawyer, LLC and Franklin Maxwell Heirs Limited
 Partnership No. 1, 2 and 3, LLPs. Mr. Sawyer may testify regarding the language of the original
 leases, as well as amendments and modifications to those leases. He may testify regarding 1099s
 and remittance statements for the leases.

               7.      Stephen Hornor Maxwell
                       Post Office Box 2424
                       Clarksburg, WV 26302

 Mr. Maxwell is in charge of WBM Heirs Properties, LLC, and is the principal of Franklin
 Maxwell Heirs Limited Partnership No. 1 and No. 2, LLCs. Mr. Maxwell may testify regarding
 the language of the original leases, as well as the amendments and modifications to those leases.
 He may also testify regarding 1099s and remittance statements for the leases.

               8.      Jeffrey W. McCabe, CPA
                       McClure & Wolfe, LLP
                       578 Morgantown Street
                       Uniontown, PA 15401

 Mr. McCabe manages EQT leases belonging to Shiven Estates, Inc., primarily in Wetzel County,
 West Virginia. Mr. McCabe will testify regarding the language of the original leases as well as
 amendments and modifications to those leases. He will also testify regarding 1099s and
 remittance statements for the leases, and communications with EQT relating to deductions from
 the royalties on the leases.

               9.      Troy Larkin
                       4186 Latosh Court
                       Allison Park, PA 15101

 Mr. Larkin is Senior Vice President of Commercial Operations for EQT. His job is to make sure
 the gas of EQT is sold on each day. He can testify as to the manner and method of gas sales by
 EQT’s metering, processing and prices. He can testify to correspondence among EQT with
 respect to sales, TCO, TETCO and Dominion and MarkWest that Production sells all its gas to
 EQT Energy and how its priced.

               10.     Charles Heilmann
                       202 Walnut Drive
                       Eighty Four, Pennsylvania 15330

 Mr. Heilmann is an independent land man who worked for EQT negotiating and getting
 signatures on leases under a contract. He can testify to EQT’s procedures in obtaining leases in
 the period 2006-2008.



                                                11
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 12 of 60 PageID #:
                                   20138




                11.     Justin Friend
                        2 Mystic Lanes
                        Finleyville, PA 15332

 Mr. Friend is Manager of Gas System Planning for EQT and an employee of Midstream
 Gathering. He manages the gas systems and the modeling. He may testify concerning the gas
 flow and physical gas gathering systems in West Virginia, BTU and analysis and payback of gas
 for services to third parties. He was deposed as a 30(b)(6) witness and will testify as to all issues
 in his deposition.

                12.     Michael Lancaster
                        5821 Claridge Rd.
                        Export, PA 15632

 Mr. Lancaster is the IT Manager for EQT Production. His department supports the business,
 geology, land, land administration, drilling, completions, revenue, operations, reserves and
 engineering. He may testify as to the IT programs and databases maintained by EQT.

                13.     Stephen E. Hastings
                        1 Hillcrest Drive, East, Suite 201
                        Charleston, WV 25311

 Mr. Hastings is an in-house attorney for EQT. Mr. Hastings signed all discovery responses for
 all EQT defendants. Plaintiffs may call Mr. Hastings with respect to the discovery responses, if
 it is needed.

        Plaintiffs reserve the right to supplement this list for witnesses who are disclosed in
 discovery and not expected to be called but which need to be called in rebuttal.

         Plaintiffs reserve the right to call any witness that defendants have identified as a witness
 or called as a witness whether they were called and testified or not.

         Plaintiffs reserve the right to call any of defendants’ expert witnesses identified by them
 in person or by deposition.

       Plaintiffs reserve the right to supplement their list given defendants late disclosure of
 documents and information in this case.

                2.      Rule 26(a)(3)(A)(ii)

        Plaintiffs intend to call all witnesses in person, but plaintiffs have taken the depositions of

 all of defendants’ witnesses, except for Mr. Varner and Ms. Mazur. Should these witnesses not




                                                  12
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 13 of 60 PageID #:
                                   20139


 be available for any reason, plaintiffs will offer their testimony by deposition. Mr. H. Dotson

 and Mr. Patrick Leggett, now deceased, and plaintiffs may call them by deposition.

        Plaintiffs reserve the right to supplement this list for witnesses who are disclosed in
 discovery and not expected to be called but which need to be called in rebuttal.

         Plaintiffs reserve the right to call any witness that defendants have identified as a witness
 or called as a witness whether they were called and testified or not.

         Plaintiffs reserve the right to call any of defendants’ expert witnesses identified by them
 in person or by deposition.

       Plaintiffs reserve the right to supplement their list given defendants late disclosure of
 documents and information in this case.

                2.      Rule 26(a)(3)(A)(iii) Documents

        The parties have agreed that all documents produced by either party are authentic and are

 admissible, subject to relevance.

        The documents which include spreadsheets of data relied upon by experts and other

 documents expected to be presented are attached as Exhibit A.

        The documents which plaintiffs will use, if needed, are attached as Exhibit B.

        OBJECTIONS TO DEFENDANTS’ DOCUMENTS:

        1.      Plaintiffs object to all “third party charges to plaintiffs as deductions except for
 those disclosed to plaintiffs specifically by interrogatory responses and by Joe Piccirilli’s and
 Kristy Toia’s depositions.

        2.      Plaintiffs object to all spreadsheets which defendants intend to offer showing
 deductions unless they conform to evidence provided to plaintiffs in discovery and to the West
 Virginia rules as in Tawney and Wellman, including having provided plaintiffs with evidence in
 discovery sufficient to audit it.

         3.     Plaintiffs object to wire transfers, sales contracts, spreadsheets, bank statements
 and receipts of funds for gas sales, severance tax returns, index price of defendants, which do not
 conform to FRCP notice and responses to discovery and explanation provided to plaintiffs as to
 the relevance of same.

         4.     Plaintiffs have motions in limine pending concerning defendants’ concealment of
 third-party charges and the failure to disclose to plaintiffs in this lawsuit to plaintiffs’ counsel
 what defendants are now saying they deducted for third party charges, including Equitrans.


                                                  13
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 14 of 60 PageID #:
                                   20140


 Defendants never disclosed these charges, if it was charged, to plaintiffs. Through numerous
 discovery requests, detailed – defendants never identified that they were charging for anything
 except Piccirilli’s cost of service, until the very end of this case. Further, defendants never
 produced any of EQT’s rates and the details of the rates for any other gathering except, in part,
 for Piccirilli’s rate. Therefore, plaintiffs object to defendants’ offer without seeing defendants’
 proffer of documents and demonstrative aids based upon plaintiffs and plaintiffs’ experts’
 concerns and refusal to accept as true defendants’ data.



        B.      DEFENDANTS’ RULE 26(A)(3) DISCLOSURES:

        Rule 26(a)(3)(A)(i): “[T]he the name and, if not previously provided, the address and

 telephone number of each witness – separately identifying those the party expects to present and

 those it may call if the need arises:”

        EQT expects to present the following witnesses at trial:

        1.      Troy Larkin

                Mr. Larkin will be called to testify regarding EE’s gas sales.

        2.      Bruce Graybiec

                Mr. Graybiec works for EQT Midstream Partners, LP. He will testify about how
                expenses are tracked and accounted for within the various the EQT districts in West
                Virginia. He will also testify regarding the nature of gathering expenses incurred by
                EQT Gathering.

        3.      Jimmi Sue Smith

                Chief Accounting Officer for EQT Corp., and assistant treasurer for both EPC and EE.
                Ms. Smith can provide an overview of the interaction between the affiliates on an
                accounting basis as to the sales transactions and post-production expenses (“PPE’s”).
                She will testify regarding all the categories, both direct and indirect, included in the
                gathering rate, and give an overview of the business plan process. Ms. Smith can also
                testify to third-party gathering rates EQT charged and which EQT Energy Gathering,
                LLC paid for EQT Energy, LLC.

                Ms. Smith is expected to testify about EQT Production’s interest, as Lessee, in the
                Leases at issue; well production from the subject wells; the amounts received for the
                sale of gas from the wells at issue; the manner in which royalties are calculated for the
                Lease premises; the accounting procedures utilized to calculate Plaintiffs’ royalties; the
                price at which gas is sold by EQT Production Company; the gas purchase agreements
                for the sale of gas; the costs for providing gathering and compression services and this
                service generally; the work-back method that is used to determine a wellhead price for


                                                   14
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 15 of 60 PageID #:
                                   20141


            the gas; the location and price of the downstream interstate pipeline connection used to
            calculate royalties; the amounts incurred and allocated for post-production costs; a
            comparison of the amounts charged by third parties to provide services in the area
            where the Lease premises are located. She may also be offered to provide rebuttal
            testimony in response to evidence offered by Plaintiffs.

      4.    Joe Piccirilli

             Director of Planning Analysis for EQT Gathering, LLC. Mr. Piccirilli can testify to
             the actual process of development of the planned gathering rates annually, and how his
             group, at EPC’s Revenue Accounting direction, figures annually what the royalty
             interest rate is calculated, and that it has been, and continues to be, the total planned
             rate minus return, depreciation, and income taxes. Mr. Piccirilli may be called to
             respond to or rebut evidence, if permitted, offered by Plaintiffs regarding the costs for
             providing gathering and compression services.

      5.    Justin Friend

            Mr. Friend will be called to testify concerning the gathering system EQT utilizes from
            the transmission and sale of natural gas.

      6.    Kristy Toia

             EPC Director of Revenue Accounting. Ms. Toia be called to testify about the
             amounts received for the sale of gas from the wells at issue; the accounting
             regarding the sale of gas between EPC and EE; the accounting procedures
             utilized to calculate royalties manner in which royalties are calculated for lease
             premises; the post-production costs and work-back method that determine a
             wellhead price for the gas; the location and price of the downstream interstate
             pipeline connection into which gas is delivered; the amounts incurred and
             allocated for post-production costs.

      7.    Michael Barbour

            Mr. Barbour is a division order supervisor. He will be called to testify regarding
            ownership interests in the leases.

      8.    Dennis Brady

            Expert witness identified by Plaintiffs.

      9.    Daniel Reineke

            Expert witness identified by Plaintiffs.

      10.   Daniel Selby

            Expert witness identified by Plaintiffs.


                                                15
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 16 of 60 PageID #:
                                   20142


      11.   Stephen L. Becker, Ph. D.

            Dr. Becker is a Director at Applied Economics Consulting Group, Inc., which was
            formed in 1999. Dr. Becker is a founding partner. He will serve as an expert who can
            testify that PPE’s shared proportionately with royalty owners were actual and
            reasonable from an economics and industry viewpoint. He can testify to the historical
            change in sales points and resulting issues as a result of the deregulation of the gas
            industry in the early 90’s. Before deregulation, gas was typically sold at the wellhead.
            Leases were written and royalties were paid based on selling the gas at the wellhead.
            When the industry was deregulated, the sales point shifted to the interstate pipelines.
            The issue then became how to calculate royalties when the sales point was further
            downstream from the wellhead. He can testify that the work back method is a proper
            economic tool to derive a wellhead market value or price. Dr. Becker can describe the
            work back method generally and that the work back method is used appropriately by
            EQT. He will also testify regarding Plaintiffs’ damage calculations, including those it
            has submitted on its pricing claim and the amount of post-production expenses which
            are actual and reasonable under recent orders entered by the Court.

      12.   Kyle Pierson

            Mr. Pierson is a chemical engineer. He co-founded Pearson Adair & Co. in
            January, 2016, which provides consulting services to the energy industry. Pearson
            has worked in the natural gas industry since 1985. He often works with Becker
            and Krause. He will testify regarding the reasonableness of the ppe’s from an
            engineering standpoint. He will testify that the overall gathering system is
            efficiently designed and operated, i.e., that there are an appropriate number of
            compressor stations, that the gathering piping is appropriately sized, that the way
            in which the piping is used is efficient, etc. He has in the past addressed
            processing plant design and operation issues, should NGL’s become an issue, and
            can also address LUF if that becomes an issue. Mr. Pearson also has an MBA in
            Finance, and can, and has in the past, testified on economic and pricing issues. He
            will also testify regarding which post-production expenses fit within the definition
            of direct expenses under recent orders entered by the Court.

      13.   Roger Griffith

            Mr. Griffith is, among other qualifications, a Certified Public Accountant with over
            forty (40) years experience in public accounting, including providing accounting and
            consulting services for individuals, businesses, and attorneys in tax, financial and
            economic matters. He is a Director of Gray, Griffith & Mays, a.c. and a former
            Assistant Professor of Accounting at West Virginia State College. Mr. Griffith will
            testify that the gathering rates charged and allocated on a proportionate basis to
            Plaintiffs are reasonable, actual and consistent with standard cost accounting
            procedures.




                                              16
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 17 of 60 PageID #:
                                   20143


         EQT reserves the right to present the following witnesses at trial if the need arises:

         1.         Eric M. Wright, CPA

                    Mr. Wright may be called to rebut calculations regarding the amount of
                    deductions offered by Plaintiffs.

         2.         John Bergonzi

                    Retired EQT Corp. executive, former Controller, among other positions. Mr. Bergonzi
                    can provide historical context, especially regarding the reason for the January, 2005,
                    reorganization, and that it was NOT done in reaction to Tawney (which was issued in
                    2006). He may also provide testimony about the gas purchase agreements for the sale
                    of gas from the Lease premises; the process by which natural gas is gathered and
                    compressed; the costs for providing these services; the work-back method that is used
                    to determine a wellhead price for the gas, and the process of producing, gathering, and
                    compressing gas generally. He may also be offered to provide rebuttal testimony in
                    response to evidence offered by Plaintiffs.

         3.         Kristie Rudick

                    Ms. Rudick may be called to testify about the leases at issue in the case.

         4.         Employees of EQT or other witnesses to rebut evidence presented by Plaintiffs.

         5.         Employees of EQT to testify about Plaintiffs’ mineral interest, royalties, gathering and
                    compressions costs, and costs allocated to Plaintiffs to the extent necessary to rebut
                    evidence presented by Plaintiffs with respect to the same.

         6.         EQT reserves the right to call any and all witnesses identified by the Plaintiffs.

         Rule 26(a)(3)(A)(ii): “[T[he designation of those witnesses whose testimony the parties

 expects to present by deposition and, if not taken stenographically, a transcript of the pertinent parts of

 the deposition:”

         EQT does not anticipate the need to present deposition testimony in its case in chief.

         Rule 26(a)(3)(A)(iii): “[A]n identification of each document or other exhibit, including

 summaries of other evidence – separately identifying those items the party expects to offer and those it

 may offer if the need arises.”

         EQT expects to offer the following exhibits at trial:




                                                        17
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 18 of 60 PageID #:
                                   20144


      1.    Copies of Plaintiffs’ royalty remittance statements from 2008 to Dec. 31, 2017;

      2.    Base Contract for Sale and Purchase of Natural Gas from 2008 to Dec. 31, 2017;

      3.    Summary spreadsheets/charts reflecting the royalties paid to Plaintiffs and the post-
            production costs allocated to Plaintiffs from 2008 to Dec. 31, 2017;

      4.    Summary spreadsheets/charts reflecting the rates charged by EQT Gathering, LLC
            from 2008 to Dec. 31, 2017, which were marked as “Confidential” when provided in
            discovery and are subject to and provided pursuant to the terms of the Protective Order
            (including but not limited to EPC 000001- EPC 007057; EPC 007644 – EPC 008490;
            EPC 008491 – EPC 035951; EPC 158452 – EPC 158458; EPC 158460 – EPC 158734;
            EPC 158460 – EPC 158734; EPC 158738 – EPC 158750; EPC 158820 – EPC 158825;
            EPC 158863 – EPC 158886; EPC 159163 – EPC 159164; EPC 159214 – EPC 159215;
            EPC 159379 – EPC 159430; EPC 159452 – EPC 159455);

      5.    Agreements reflecting the rates charged by third parties for gathering and compression
            services from 2008 to Dec. 31, 2017, which were marked as “Confidential” when
            provided in discovery and are subject to and provided pursuant to the terms of the
            Protective Order (including but not limited to EPC 007058 – EPC 007126; EPC
            007142 – EPC 007144; EPC 035953 – EPC 035955; EPC 1588451; EPC 158459;
            EPC 158751- EPC 158819; EPC 158826 – EPC 158827; EPC 158829 – EPC 158862;
            EPC 158909 – EPC 158921; EPC 158979; EPC 159159 – EPC 159162; EPC 159379 –
            EPC 159403; EPC 159426 – EPC 159449; EPC 159451);

      6.    Demonstrative exhibits reflecting information relating to royalties paid to Plaintiffs;
            costs allocated to Plaintiffs; rates charged by EQT Gathering, LLC, and, if any, charges
            for gathering and compression services by third parties from 2008 to Dec. 31, 2017;

      7.    J. D. Edwards Compilation of Expenses for West Virginia from 2008 to Dec. 31, 2017;

      8.    Wire transfers for the sale of gas between EQT Production and EQT from 2008 to Dec.
            31, 2017;

      9.    Bank Statement of EQT Production, showing receipt of funds for sales of gas to EQT
            Energy from 2008 to Dec. 31, 2017;

      10.   Severance Tax Returns from 2008 to Dec. 31, 2017;

      11.   Index Prices for first liquid sales point from 2008 to Dec. 31, 2017;




                                               18
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 19 of 60 PageID #:
                                   20145


         12.     Curriculum Vitae and Report of Steven L. Becker, Ph. D. dated August 27, 2018, to be
                 supplemented to adopt the Court’s most recent rulings on Motions for Summary
                 Judgment;

         14.     Curriculum Vitae and Report of Kyle Pierson dated August 27, 2018, to be
                 supplemented to adopt the Court’s most recent rulings on Motions for Summary
                 Judgment;

         15.     Demonstrative exhibits for trial to be exchanged between counsel before the witness’
                 testimony;

         16.     Exhibits to Expert Reports;

         17.     Business plan documents provided in discovery; and

         18.     EQT reserves the right to introduce any document or database produced by either party
                 during discovery.


         EQT may offer the following exhibits at trial:

         1.      Plaintiffs’ Answers and Responses to EQT’s Requests for Admission, Interrogatories
                 and Requests for Production; and

         2.      To the extent necessary, correspondence produced by the parties in discovery.

         EQT reserves the right to supplement this disclosure and the right to identify additional

 witnesses and documents as necessary for rebuttal at trial.

         Defendants’ Objections to Plaintiffs’ Rule 26(a)(3) Disclosures:

                EQT objects to the following witnesses testifying at trial:

                 EQT has filed motions in limine with regard to the Plaintiffs’ expert witnesses and
                 hereby incorporates the objections from those motions herein.

                EQT objects to the following documents:

                 Subject to their relevance at the time they are offered into evidence, EQT states that it
                 has no objections to the authenticity of the plaintiffs’ proposed documents for use at
                 trial to the extent they have been produced by either party during discovery.




                                                    19
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 20 of 60 PageID #:
                                   20146


 II.   CONTESTED ISSUES OF LAW REQUIRING RULING BEFORE TRIAL:

       A.   Plaintiffs’ Contested Issues of Law:

            [See below]

       B.   Defendants’ Contested Issues of Law:

       1.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
            Formalize Agreements Regarding Scope of Issues for Trial (ECF 628 and 629)

       2.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
            Exclude Testimony or Evidence of “Other Claims” (ECF 632 and 633) (Denied).

       3.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
            Exclude Testimony or Evidence Regarding Other Operators’ Practices (ECF 634
            and 635) (Denied).

       4.   Defendant’s Motion In Limine With Accompanying Memorandum of Law To
            Preclude Argument or Evidence of Alleged Damages of Absent Class Members
            Who Have Opted Out of Class Action, Whose Lease Does Not Meet the Class
            Definition, Whose Lease Has Been Excluded by a Court Ruling and/or Who Have
            Filed Separate Lawsuits (ECF 636) (Granted in part/denied in part)

       5.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
            Exclude Testimony or Evidence of Prejudgment Interest (ECF 637 and 638)
            (Granted)

       6.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
            Partially Exclude Testimony of Daniel Selby and Daniel Reineke and to Exclude
            Testimony of Karen Balmer and Dennis Brady (ECF 639 and 640)

       7.   Defendants’ Joint Motion To Reconsider Order Transferring Case With
            Supporting Memorandum And Memorandum In Opposition To Plaintiffs’ Motion
            To Transfer Case (ECF 704).

       8.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law to
            Exclude Evidence of Corporate Wealth and Disparity of Wealth (ECF 626 and
            627 ) (If evidence at trial deems renewal of this Motion appropriate). (Granted in
            part/denied in part)

       9.   Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
            Exclude Golden Rule Argument (ECF 630 and 631 ) (Granted in part/denied in
            part).


                                            20
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 21 of 60 PageID #:
                                   20147


        10.    Defendant’s Motion In Limine With Accompanying Memorandum Of Law To
               Transfer Venue (to Clarksburg Division) (ECF 641 and 642) (Denied).



 III.   BRIEF STATEMENT OF ESSENTIAL ELEMENTS WHICH MUST BE
        PROVED TO ESTABLISH MERITORIOUS CLAIM REMAINING FOR
        ADJUDICATION AND DAMAGES SOUGHT:

        A.     Plaintiffs’ Brief Statement of Essential Elements:


        A.     Breach of Contract

               (1)     General Contract Elements

                      (a)     the existence of a valid enforceable contract
                      (b)     the plaintiffs have performed his obligations under the contract
                      (c)     the defendants have breached or violated its duties or obligations
                              under the contract
                      (d)     plaintiffs have been damaged as a proximate result of the violation
                              of the contract

        Exec. Risk Indem., Inc. v. Charleston Area Med. Center, Inc., 681 F.Supp.2d 694, 714
        (S.D.W.Va. 2009;) Wittenberg v. Wells Fargo Bank, N.A., 852 F.Supp.2d 731, 749
        (N.D.W.Va. 2012;) Carley Capital Group v. City of Newport News, 709 F.Supp. 1387
        (E.D. Va. 1989); Blue v. Hazel-Atlas Glass Co., 106 W. Va. 642, 147 S.E. 22 (1929);
        Jefferson Cooperage Co. v. Getzendanner, 116 W.Va. 489, 182 S.E. 90 (1935); Thomas
        v. Board of Educ. of McDowell County, 181 W. Va. 514, 383 S.E.2d 318 (1989).

        A.     Fraud: (1) that the act claimed to be fraudulent was the act of the defendant or
               induced by him; (2) that it was material and false; that plaintiff relied on it and
               was justified under the circumstances in relying upon it; and (3) that he was
               damaged because he relied on it.
        Authorities: Horton v. Tyree, 104 W.Va. 238, 242, 139 S.E. 737 (1927); Syl. Pt. 1,
        Lengyel v. Lint, 167 W.Va. 272, 280 S.E.2d 66 (1981); Syl. Pt. 1, Radec, Inc. v.
        Mountaineer Coal Development Co., 210 W.Va. 1, 552 S.E.2d 377 (2000); Syl. Pt. 5,
        Kidd v. Mull, 215 W.Va. 151, 595 S.E.2d 308 (2004).


        B.     Fraudulent Concealment: (1) the concealment of facts by one with knowledge or
               the means of knowledge; (2) a duty to disclose, coupled with an intention to
               mislead or defraud; and (3) resulting damages.

        Authorities: Trafalgar House Const., Inc. v. ZMM, Inc., 211 W.Va. 578, 584, 567 S.E.2d
        294, 300 (2002); Kessel v. Leavitt, 204 W.Va. 95, 127, 511 S.E.2d 720, 752 (1998); Teter


                                               21
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 22 of 60 PageID #:
                                   20148


        v. Old Colony Co., 190 W.Va. 711, 717, 441 S.E.2d 728, 734 (1994); Thacker v. Tyree,
        171 W.Va. 110, 113, 297 S.E.2d 885, 888 (1982); Frazier v. Brewer, 52 W.Va. 306, 310,
        43 S.E. 110, 111 (1902).

        Plaintiffs note that this Court recently acknowledged and discussed the elements of the
 claims of fraud and fraudulent concealment in its “Order Denying Motion for Summary
 Judgment on Plaintiffs’ Fraud and Punitive Damages Claims” (ECF Doc. No. 672), at pp. 18-22.
 The Court also noted in its Order that a breach of contract claim can be joined with an
 independent tort claim of fraud and/or fraudulent concealment and held that Plaintiffs’ claims of
 fraud and fraudulent concealment constituted independent torts. ECF Doc. 672, at pp. 9-18.

 Damages Recoverable

        A.      Breach of Contract

         Compensatory damages, whether direct, consequential, or incidental. Direct damages are
 those directly flowing from the contract breach. As to these damages, there is no requirement
 that the parties must have actually anticipated them because they are a natural consequence of
 the breach. The second category is indirect or consequential damages that arise from the special
 circumstances of the contract. In order to recover these damages, the plaintiff must show that at
 the time of the contract the parties could reasonably have anticipated that these damages would
 be a probable result of a breach.

 Authorities: Syl. Pts. 1 & 2, Desco Corp. v. Harry W. Trushel Const. Co., 186 W.Va. 430, 413
 S.E.2d 85 (1991); Syl. Pt. 3, Supervalu Operations, Inc. v. Center Design, Inc., 206 W.Va. 311,
 524 S.E.2d 666 (1999); Syl. Pt. 2, Kentucky Fried Chicken of Morgantown, Inc. v. Sellaro, 158
 W.Va. 708, 214 S.E.2d 823 (1975); Lewis v. Welch Wholesale Flour & Feed Co., 96 W.Va. 694,
 123 S.E. 801 (1924).

        B.      Fraud and Fraudulent Concealment

        Full compensation for all injuries directly or indirectly resulting from the fraudulent acts
 or omissions; punitive damages; and reasonable attorney fees.

 Authorities: Persinger v. Peabody Coal Co., 196 W.Va. 707, 719-20, 474 S.E.2d 887, 899-900
 (1996); Capper v. Gates, 93 W.Va. 9, 18, 454 S.E.2d 54, 63 (1994); Syl. Pt. 3, Chesser ex rel.
 Hadley v. Hathaway, 190 W.Va. 594, 439 S.E.2d 459 (1993); Syl. Pt. 1, O’Brien v. Snodgrass,
 123 W.Va. 483, 16 S.E.2d 621 (1941); Syl. Pt. 4, Harless v. First Nat’l Bank, 169 W.Va. 673,
 289 S.E.2d 692 (1982); Syl. Pt. 4, Bowling v. Ansted Chrysler-Plymouth-Dodge, Inc., 188 W.Va.
 468, 425 S.E.2d 144 (1992).

        Plaintiffs note that this Court also held in its “Order Denying Motion for Summary
 Judgment on Plaintiffs’ Fraud and Punitive Damages Claims” (ECF Doc. No. 672), at pp. 11-18,
 25, & 28-30, that Plaintiffs may assert a claim for punitive damages arising from their
 independent tort claim of fraud and/or fraudulent concealment in the initial phase of the trial with




                                                 22
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 23 of 60 PageID #:
                                   20149


 the amount of any punitive damages award to be determined by the same jury after hearing any
 other evidence relevant to the issue of the amount of punitive damages.

         C.      Punitive Damages

        “`[T]he weight of West Virginia precedent is that where there is an intentional wrong, or
 where there are circumstances which warrant an inference of malice, willfulness, or wanton
 disregard of the rights of others, punitive damages may be awarded.’”

 Authorities:    Goodwin v. Thomas, 184 W.Va. 611, 614, 403 S.E.2d 13, 16 (1991) (quoting Addair v. Huffman,
 156 W.Va. 592, 599, 195 S.E.2d 739, 743 (1973). Accord Perrine v. E.I. du Pont de Nemours and Co.,
 225 W.Va. 482, 566, 694 S.E.2d 815, 899 (2010) (“Punitive damages are awarded to punish and
 deter defendants who have acted ‘“maliciously, wantonly, mischievously or with criminal
 indifference to civil obligations.”’” (citations omitted)); Syl. pt. 1, O’Brien v. Snodgrass, 123
 W.Va. 483, 16 S.E.2d 621 (1941) (“Punitive or exemplary damages are such as, in a proper case,
 a jury may allow against the defendant by way of punishment for wilfulness, wantonness,
 malice, or other like aggravation of his wrong to the plaintiff, over and above full compensation
 for all injuries directly or indirectly resulting from such wrong.”); Syl. pt. 4, Mayer v. Frobe, 40
 W.Va. 246, 22 S.E. 58 (1895) (“In actions of tort, where gross fraud, malice, oppression, or
 wanton, willful, or reckless conduct or criminal indifference to civil obligations affecting the
 rights of others appear, or where legislative enactment authorizes it, the jury may assess
 exemplary, punitive, or vindictive damages; these terms being synonymous.”). See also Hensley
 v. Erie Ins. Co., 168 W.Va. 172, 175-84, 283 S.E.2d 227, 229-34 (1981) (acknowledging that
 punitive damages may arise from gross, reckless or wanton negligence); TXO Production Corp.
 v. Alliance Resources Corp., 187 W.Va. 457, 474, 419 S.E.2d 870, 887 (acknowledging that the
 punitive damages definition of malice has grown to include extremely negligent conduct that is
 likely to cause serious harm).

 West Virginia Code § 55-7-29(a) (2015) provides: “An award of punitive damages may only
 occur in a civil action against a defendant if a plaintiff establishes by clear and convincing
 evidence that the damages suffered were the result of the conduct that was carried out by the
 defendant with actual malice toward the plaintiff or a conscious, reckless and outrageous
 indifference to the health, safety and welfare of others.”

         B.      Court Rulings

         1.      The Court granted plaintiffs’ motion as to alter ego holding that:

         Based upon the foregoing, this Court finds that EQT Corporation is the alter ego of the

 subsidiary defendants and of EQT Midstream Partners and that the defendants are alter egos of

 each other with respect to this civil action. (Doc. Id. 400, p. 58) [I]n light of the restrictions set

 forth in Wellman and Tawney, and the need to carefully scrutinize calculation of post-production



                                                     23
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 24 of 60 PageID #:
                                   20150


 activities, whether it be alter-ego self-dealing, or a “sweetheart” deal with an affiliate, it a lease

 provides for post-production deductions, actual and reasonable costs must mean the actual and

 direct costs incurred rather than the costs charged by a company. (Doc. Id. 400, p. 68).

        2.      The Court granted plaintiffs’ motion as to the effect on lessee’s duty to pay

 royalty to its lessors where there is an intermediate sale of lessors’ gas to an affiliated company,

 holding that “as provided in McDonald, the sales price for gas will be determined first sale to a

 non-affiliated party.” (Doc. Id. 400, p. 74)

        3.      The Court also held that [w]hether an affiliated party or an alter ego, in

 circumstances where deductions are permitted under Tawney or Leggett, actual and reasonable

 costs means the actual and reasonable direct cost of providing the post production services. It

 does not include indirect costs such as the following examples: “monetary deductions for

 personnel costs, indirect costs, production management costs, depreciation and return on capital

 investment and “meals and entertainment,” “uniforms,” meter operation and repair, and

 “personal property taxes.” See McDonald, 983 F. Supp.2d at 816. (Doc. Id. 400 p. 74)

        4.      The Court ruled that use of the word “reasonable” costs does not satisfy Tawney’s

 requirement that the lease must contain the method that Lessee may use to consider and take

 deductions from their Lessor’s natural gas sales. Id.

        5.      The Court denied the defendants’ motion for summary judgement on plaintiffs’

 fraud and punitive damages claim on defendants’ gist of the action doctrine, lack of evidence of

 fraud, statute of limitations and that the claim can’t be decided on a class wide basis (Doc. Id.

 672, p. 1). The Court found:

        (a)     Lessees have the duty to be transparent to inform the lessors of the sales and
                revenue received and of any deductions taken from their royalty;

        (b)     Had the duty to follow the law in West Virginia for paying West Virginia lessors;



                                                  24
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 25 of 60 PageID #:
                                   20151




        (c)     Had the duty to carefully read leases and determine whether they were entitled to
                take deductions and, if so, exactly what deductions could they take as stated in the
                lease;

        (d)     If they took deductions which were not on the lease, then they had the duty to
                inform the lessor of that;

        (e)     The lessors had a right to rely on the accuracy of the remittance statements which
                was the only accounting statement that EQT provided to the lessor;

        (f)     They provided a royalty statement which was devoid of details;

        (g)     There was no detail of the types of deductions taken;

        (h)     The only column for deductions was titled “Gross Deducts” and “Gross Taxes”;

        (i)     A lessor could not determine what was being deducted except for taxes and then it
                did not specify what taxes;

        (j)     The remittance statement was not true-it stated “Gross Volume,” when the
                volume in that column was sales volume;

        (k)     Volume extracted from plaintiffs’ property was concealed from plaintiffs;

        (l)     “Net Price” was not a price the gas was sold from, but it was an index price;

        (m)     The Deductions taken by the defendants were estimates, not actual numbers;

        (n)     The acts and omissions of the defendants at the root of this class action were
                accomplished by defendants’ scheme of concealment which would constitute the
                independent tort of fraud;

        (o)     Therefore, plaintiffs’ claims of fraudulent conduct constitute independent torts
                which are actionable under the law of West Virginia;

        (p)     This concealment has continued up to now in this case.

        6.      The Court ruled that with regard to severance tax deductions, that taxes incurred

 as a result of such severing of the gas from the earth are production costs, and, in the absence of

 an express lease provision apportioning severance taxes, defendants may not deduct severance

 tax from the plaintiffs’ royalties and the plaintiffs will be entitled for the return of all severance




                                                  25
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 26 of 60 PageID #:
                                   20152


 taxes deducted without the support of an express, specific lease provision allowing for such

 deductions. (Doc. Id. 670, p. 7)

        7.      The Court denied defendants’ motion for partial summary judgement on

 plaintiffs’ claim for underpayment or price holding that “EQT was required to obtain the best

 price reasonably available” for the sale of marketing and sale of the gas.

        C.      Lessee Liability – Wrongful Taking of Deductions From Lessor

                (1)     Lessee Duty

                        This Court, in its Order Resolving Motion, Doc. Id. 400, filed on

                September 6, 2017, on pages 67-68, stated that:

                When the Tawney and Wellman requirements are combined, six conditions must
                be met before a lessee may deduct post-production costs from royalties. These
                are:

                        a.     The lease must expressly provide that the lessor shall bear some
                               part of the costs incurred between the wellhead and point of sale;
                        b.     The lease must identify with particularity the specific deductions
                               that the lessee may take;
                        c.     The lease must expressly provide for a method of calculating the
                               amount to be deducted from royalty for post-production costs;
                        d.     The costs, which have been identified with particularity, must be
                               actually incurred;
                        e.     The amount of the costs must be reasonable; and
                        f.     The lessee must prove all costs as it would in an action for an
                               accounting. If all six elements are not established, the lessee is not
                               permitted to deduct post-production expenses.

                See also W.W. McDonald Land Co. v. EQT Production Co., 983 F.Supp.2d 790,
                797-799 (S.D. W.Va. 2013) (surveying relevant West Virginia gas law to the
                present). Accordingly, in light of the restrictions set forth in Wellman and
                Tawney, and the need to carefully scrutinize calculation of post-production
                activities, whether it be alter-ego self-dealing, or a “sweetheart” deal with an
                affiliate, if a lease provides for post-production deductions, actual and reasonable
                costs must mean the actual and direct costs incurred rather than the costs charged
                by a company.

                        The Tawney and Wellman holdings are as follows:




                                                 26
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 27 of 60 PageID #:
                                   20153


                     1. “If an oil and gas lease provides for a royalty based on proceeds
             received by the lessee, unless the lease provides otherwise, the lessee must bear
             all costs incurred in exploring for, producing, marketing, and transporting the
             product to the point of sale.” Syllabus Point 4, Wellman v. Energy Resources,
             Inc., 210 W.Va. 200, 557 S.E.2d 254 (2001).

                     2. “If an oil and gas lease provides that the lessor shall bear some part of
             the costs incurred between the wellhead and the point of sale, the lessee shall be
             entitled to credit for those costs to the extent that they were actually incurred and
             they were reasonable. Before being entitled to such credit, however, the lessee
             must prove, by evidence of the type normally developed in legal proceedings
             requiring an accounting, that he, the lessee, actually incurred such costs and that
             they were reasonable.” Syllabus Point 5, Wellman v. Energy Resources, Inc., 210
             W.Va. 200, 557 S.E.2d 254 (2001).

                     10. Language in an oil and gas lease that is intended to allocate between
             the lessor and lessee the costs of marketing the product and transporting it to the
             point of sale must expressly provide that the lessor shall bear some part of the
             costs incurred between the wellhead and the point of sale, identify with
             particularity the specific deductions the lessee intends to take from the lessor’s
             royalty (usually 1/8), and indicate the method of calculating the amount to be
             deducted from the royalty for such post-production costs.

                      11. Language in an oil and gas lease that provides that the lessor’s 1/8
             royalty (as in this case) is to be calculated “at the well,” “at the wellhead,” or
             similar language, or that the royalty is “an amount equal to 1/8 of the price, net all
             costs beyond the wellhead,” or “less all taxes, assessments, and adjustments” is
             ambiguous and, accordingly, is not effective to permit the lessee to deduct from
             the lessor’s 1/8 royalty any portion of the costs incurred between the wellhead and
             the point of sale.

              Syl. Pts. 1, 2, 10 & 11, Estate of Tawney v. Columbia Natural Resources, LLC,

      219 W.Va. 266, 633 S.E.2d 22 (2006) (emphases added). See also Bryan v. Big Two

      Mile Gas Co., 213 W.Va. 110, 121-22, 577 S.E.2d 258, 269-70 (2001) (holding that the

      calculation of damages for value of minerals must be based on “evidence of the type

      normally developed in legal proceedings requiring an accounting”).

                    (2)     Affiliate Sales – Alter Ego

                            Whether an affiliated party or an alter ego, in circumstances where

                    deductions are permitted under Tawney or Leggett, actual and reasonable



                                              27
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 28 of 60 PageID #:
                                   20154


                   costs means the actual and reasonable direct cost of providing the post

                   production services. It does not include indirect costs such as “monetary

                   deductions for personnel costs, indirect costs, production management

                   costs, depreciation and return on capital investment and “meals and

                   entertainment,” “uniforms,” meter operation and repair, and “personal

                   property taxes.” See McDonald, 983 F.Supp.2d at 816.

                   The Court granted summary judgment as to the issue of affiliate sales and

            alter ego. Doc. Id. 400, pp. 58, 68, 74, 76.

                   (3)     Burden of Proof Regarding Accounting

                           (a)     Plaintiffs’ burden of proof is to demonstrate that he is
                   entitled to an accounting such as the mineral was taken.

                          (b)    Once established, the burden shifts to the defendants to
                   prove the amount taken, its proceeds or volumes, are legitimate
                   (reasonable and actually incurred expense) as in an accounting case.

                   See Court Order, Doc. Id. 671, p. 3.

                   (4)     Lease Must Contain The “Method”

                          (a)     Reasonableness is not a method of calculation. A method
                   of calculation is a procedure, technique or process for mathematically
                   determining something. Reasonable, actual and/or incurred in a lease to
                   describe costs to be deducted from royalty does not give the lessor useful
                   information.

                   (5)     Flat Rate Converted Leases

                           With respect to flat rate leases, the West Virginia Supreme Court
                   held that, regardless, that deductions may be allowed for flat rate leases,
                   the lease must still comply with the above rules. The Leggett Court stated
                   that:
                           “the Wellman Court recognized and explicitly held that where
                   costs are properly allocated or deducted, “the lessee must prove, by
                   evidence of the type normally developed in legal proceedings requiring an
                   accounting, that he, the lessee, actually incurred such costs and that they
                   were reasonable.“



                                             28
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 29 of 60 PageID #:
                                   20155


                           A.
                       Syl. Pt. 5, in part

                       (6)     Defendants are Liable for Failure to Pay the Proper Price

                       The defendants had the duty to market plaintiffs’ gas to obtain the

                reasonably best price available at the time of the same. This Court’s ruled:

                       (7)     Defendants Are Liable for Failure to Pay the Proper Volume

                       The plaintiffs contended that the defendants paid only for volume

                extracted – not for volume not sold. This Court has granted defendants’ summary

                judgement with respect to the plaintiffs’ volume claim.

 III.   OTHER AUTHORITIES

        1.      Actual Fraud

        “Generally speaking, `[f]raud has been defined as including all acts, omissions, and

 concealments which involve a breach of a legal duty, trust or confidence justly reposed, and

 which are injurious to another, or by which an undue and unconscientious advantage is taken of

 another.’ Stanley v. Sewell Coal Co., 169 W.Va. 72, 76, 285 S.E.2d 679, 682 (1981) (citations

 omitted). Accord Dickel v. Smith, 38 W.Va. 635, 641, 18 S.E. 721, 723 (1893).” Kessel v.

 Leavitt, 204 W. Va. 95, 511 S.E.2d 720 (1998). The essential elements in an action for fraud are

 that: (1) the act claimed to be fraudulent was the act of the defendant or induced by him; (2) it

 was material and false; (3) the plaintiff relied upon it and was justified under the circumstances

 in relying upon it and (4) he was damaged because he relied upon it. Syl. Pt. 1, Lengyel v. Lint,

 167 W.Va. 272, 280 S.E.2d 66 (1981); Syl. Pt. 2, Muzelak v. King Chevrolet, Inc., 179 W.Va.

 340, 368 S.E.2d 710 (1988); Syl. Pt. 2, Bowling v. Ansted Chrysler-Plymouth-Dodge, Inc., 188

 W.Va. 468, 425 S.E.2d 144 (1992); Syl. Pt. 3, Cordial v. Ernst & Young, 199 W.Va. 119, 483

 S.E.2d 248 (1996); Teter v. Old Colony Co., 190 W.Va. 711, 717, 441 S.E.2d 728, 734 (1994);



                                                29
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 30 of 60 PageID #:
                                   20156


 Powell v. Time Ins. Co., 181 W.Va. 289, 296, 382 S.E.2d 342, 349 (1989); Kessel v. Leavitt, 511

 S.E.2d at 752.

          2.      Constructive Fraud

          Fraud may be either actual or constructive. Constructive fraud is a breach of legal or

 equitable duty which, irrespective of moral guilt, the law declares fraudulent because of its

 tendency to deceive others, to violate the public or private confidence or to injure public

 interests. Thus, constructive fraud does not require scienter or intent to mislead; it can be

 established whether the representation is innocently or knowingly made. Sewell, supra; see also

 Horton v. Tyree, 104 W.Va. 238, 139 S.E. 737 (1927).

          3.      Circumstantial Evidence

                  (a)   Because intent to defraud is rarely provable by direct evidence, it may be

 inferred from the totality of circumstances for purposes of a fraud claim. Jacobs Mfg. Co. v. Sam

 Brown Co., 19 F.3d 1259 (8th Cir. 1994); In re Windsor Plumbing Supply Co., Inc., 170 B.R. 503

 (E.D.N.Y. 1994); Crown Ford, Inc., v. Crawford, 473 S.E.2d 554 (Ga. 1996); Delzer v. United

 Bank of Bismarck, 527 N.W.2d 650 (N.D. 1995); Davis v. Sun Refining and Marketing Co., 671

 N.E.2d 1049 (Ohio 1996). Although a party may have no direct evidence of fraudulent intent,

 such intent may be inferred and established by circumstantial evidence. BancOklahoma Mort.

 Corp. v. Capital Title Co., Inc., 194 F.3d 1089 (10th Cir. 1999); Cincinnati Ins. Co. v. Guccione,

 719 N.E.2d 787 (2d Dist. 1999); Constance v. B.B.C. Development Co., 25 S.W.3d 571 (Mo.

 2000).

                  (b)   For purposes of proving the element of reliance in a fraud claim, such

 reliance may be demonstrated by either circumstantial or direct evidence. 37 Am.Jur.2d § 477;

 Chisolm v. TransSouth Financial Corp., 194 F.R.D. 538 (E.D.Va. 2000).




                                                30
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 31 of 60 PageID #:
                                   20157


               (c)     Fraud must, in many cases, be proved by inferences from circumstances.

 37 Am. Jur.2d § 471; Leach v. Central Trust Co., 213 N.W. 777 (Iowa 1927); Burt v. Timmons,

 29 W.Va. 441, 2 S.E. 780 (1887). Thus, a resort to presumptive evidence often becomes

 necessary, and the circumstances may be such as to raise a presumption of fraud and thereby cast

 upon the party charged with fraud the burden of proving its existence. 37 Am. Jur.2d § 471;

 Wallick v. Eaton, 134 P.2d 727 (Colo. 1943); McCowen, Probst, Menaugh Co. v. Short, 118 N.E.

 538 (Ind. 1818); Leach v. Central Trust Co., 213 N.W. 777 (Iowa 1927). The raising of a

 presumption of fraud shifts the burden of going forward with the evidence from the party

 alleging fraud to the party charged with fraud. 37 Am.Jur.2d § 471; Steere v. Hoagland, 50 Ill.

 377, 1869 WL 5238 (1869); Zimmer v. Miller, 1 A. 858 (Md. 1885); Burch v. Smith, 15 Tex.

 219, 1855 WL 5003 (1855).

        4.     Presumption/Shifting of Burden of Proof

               (a)     When a party makes a partial disclosure, the party then has a duty to tell

 the whole truth. 37 Am. Jur.2d § 209; Trout v. Harrell, 233 S.W.2d 233 (Ark. 1950); Sparks v.

 Guaranty State Bank, 318 P.2d 102 (Kan. 1957).

               (b)     While the general rule is that fraud is not presumed, the existence of fraud

 may be inferred from circumstantial evidence. 37 Am.Jur.2d §471; Gregg, by Craig v. Sayer’s

 Lessee, 33 U.S. 244, 8 L.Ed. 932 (1834); Tusa v. Omaha Auto. Auction Inc., 712 F.2d 1248 (8th

 Cir. 1983); Howland v. Smith, 9 A.D.2d 197, 193 N.Y.S.2d 140 (3d Dep’t 1959)(holding that

 fraud is established when facts are proved from which it results as an unavoidable inference);

 Home Mut. Ben. Ass’n v. Rowland, 244 S.W. 719 (Ark. 1922)(recognizing rule); Watson v.

 Gardner, 236 N.W. 213 (Minn. 1931); Falkner v. Sacks Bros., 30 N.W.2d 572 (Neb. 1948);

 Brown v. Laird, 291 P. 352 (Or. 1930)(holding that fraud may be established by inference like




                                                31
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 32 of 60 PageID #:
                                   20158


 any other disputed fact); Halsey v. Minnesota-South Carolina Land & Timber Co., 177 S.E. 29

 (S.C. 1934).

                (c)     Fraud by nondisclosure involves the failure to make a full and fair

 disclosure of known facts connected with the matter about which a party has assumed to speak,

 under circumstances in which there is a duty to speak. 37 Am. Jur. 2d § 200; Pospisil v. Pospisil,

 757 A.2d 655 (Conn. 2000).        Generally speaking, there are four circumstances in which

 nondisclosure or concealment may constitute actionable fraud:

                (i)     when the defendant is in a fiduciary relationship with the plaintiff;
                (ii)    when the defendant had exclusive knowledge of material facts not known
                        to the plaintiff;
                (iii)   when the defendant actively conceals a material fact from the plaintiff;
                        and
                (iv)    when the defendant makes partial representations but also suppresses
                        some material facts.

                37 Am. Jur. 2d § 200; Wilkins v. National Broadcasting Co. Inc., 84 Cal. Rptr. 2d

 329 (2d Dist. 1999).

                (d)     A misrepresentation stating the truth so far as it goes but which the maker

 knows or believes to be materially misleading because of his failure to state additional or

 qualifying matter is a fraudulent misrepresentation. Restatement Second, Torts § 529. “A

 statement containing a half-truth may be as misleading as a statement wholly false. Thus, a

 statement that contains only favorable matters and omits all references to unfavorable matters is

 as much a false representation as if all the facts stated were untrue.” Restatement Second, Torts §

 529, comment a.

                (e)     An action for fraud and deceit may be maintained not only if affirmative

 representations are made, but also for negative misrepresentations, such as the failure of a party

 to a transaction to fully disclose facts of a material nature where there exists a duty to speak. 37



                                                 32
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 33 of 60 PageID #:
                                   20159


 Am. Jur. 2d § 200; Restatement of Torts, Second § 550, 551; Textron Fin. Corp. v. Nationwide

 Mut. Ins. Co., 684 N.E.2d 1261 (Oh. 1996); In re Conduct of Brown, 956 P.2d 188 (1996); Smith

 v. Brown & Williamson Tobacco Corp., 108 F.Supp.2d 12 (D.D.C. 2000)(plaintiff suing for

 fraud may satisfy the false representation element of a claim by nondisclosure or silence);

 American Baptist Churches of Metropolitan New York v. Galloway, 710 N.Y.S.2d 12 (1st Dep’t

 2000)(a cause of action for fraud may be based on a fiduciary’s intentional concealment of a

 material fact); Restatement Second, Contracts § 160 (action intended or known to be likely to

 prevent another from learning a fact is equivalent to an assertion that the fact does not exist).

 Accordingly, the concealment of a fact that one has a duty to disclose may serve as a substitute

 element for an affirmative false representation in a fraud action. 37 Am. Jur. 2d § 200;

 Constance v. B.B.C. Development Co., 25 S.W.3d 571 (Mo. 2000).

                       [i]n order to constitute fraud, it is not essential that an affirmative
               representation be made; fraud may consist as well in the suppression of
               what is true as in the representation of what is false. If a party conceals a
               fact that is material to the transaction, knowing that the other party is
               acting on the assumption that no such fact exits, the concealment is as
               much a fraud as if the existence of the fact were expressly denied, or the
               reverse of it expressly stated.

 8B Michie's Jurisprudence, Fraud and Deceit, § 15 at 365-66. As recently stated by the West

 Virginia Supreme Court of Appeals, “`”an action for fraud can arise by the concealment of

 truth.”’ Teter, 190 W.Va. at 717, 441 S.E.2d at 734 (quoting Thacker v. Tyree, 171 W.Va. 110,

 113, 297 S.E.2d 885, 888 (1982)). Such a basis for a claim of fraud is possible because `[f]raud

 is the concealment of the truth, just as much as it is the utterance of a falsehood.’ Frazier v.

 Brewer, 52 W.Va. 306, 310, 43 S.E. 110, 111 (1902).” Kessel v. Leavitt, 204 W. Va. 95, 511

 S.E.2d 720 (1998).




                                                 33
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 34 of 60 PageID #:
                                   20160


        5.      Duty to Speak

                (a)      A duty to disclose arises when the parties are in a relationship that gives

 rise to the duty, such as a seller and buyer, an employer and prospective employee, a doctor and

 a patient, or parties entering into any kind of contractual agreement. Shin v. Kong, 95 Cal.Rptr.2d

 304 (1st Dist. 2000).

                (b)      The duty to disclose may arise from particular circumstances such as

 where one party to a contract has superior knowledge and is relied upon to disclose this

 knowledge or has knowledge or information that the other party does not have and cannot be

 expected fairly and reasonably to obtain. 37 Am. Jur.2d § 205; Constance v. B.B.C. Development

 Co., 25 S.W.3d 571 (Mo. 2000); Wild v. Trans World Airlines, Inc., 14 S.W.3d 166 (Mo. 2000).

                (c)      The factors used to determine whether a party to a contract has a duty to

 disclose information, including the relative intelligence of the parties, the relation of the parties

 to each other, the nature of the fact not disclosed, the nature of the contract, whether the buyer or

 the seller is the concealer, the materiality or importance of the fact not disclosed, and the

 respective knowledge of the parties and their means of acquiring knowledge, overlap and the

 relative weight of each factor is determined on a case-by-case basis. 37 Am. Jur.2d § 205;

 Constance v. B.B.C. Development Co., 25 S.W.3d 571 (Mo. 2000).

                (d)      A duty to disclose may arise when one party has information that the other

 party has a right to know because of a fiduciary or other relation of trust or confidence between

 them. 37 Am.Jur.2d §207; Chiarella v. U.S., 445 U.S. 222, 100 S.Ct. 1108, 63 L.Ed.2d 348

 (1980); TransPetrol, Ltd. v. Radulovic, 764 So.2d 878 (Fla. 2000); Sowards v. Rathburn, 8 P.3d

 1245 (Id. 2000); Rood v. Newberg, 718 N.E.2d 886 (Mass. 1999). Once a person undertakes to

 speak, that person assumes a duty to tell the whole truth, and to make a full and fair disclosure as




                                                  34
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 35 of 60 PageID #:
                                   20161


 to the matter about which the person assumes to speak. 37 Am. Jur.2d § 209; Sparks v. Guaranty

 State Bank, 318 P.2d 1062 (Cal. 1957); American Petroleum Products, Inc., v. Mom and Pop

 Stores, Inc., 497 S.E.2d 616 (Ga. 1998).         Under the law of fraudulent concealment or

 suppression, a duty to disclose may exist where one voluntarily undertakes to speak but fails to

 prevent his or her words from being misleading. 37 Am. Jur.2d § 209; Eisenschmidt v. Conway,

 155 P.2d 241 (Okla. 1944).

        Putting aside a fiduciary relationship, each of the other three circumstances in which

 nondisclosure may be actionable in fraud presupposes the existence of some other relationship

 between the plaintiff and the defendant to which a duty to disclose can arise, and such a

 relationship can only come into being as a result of some sort of transaction between the parties.

 Id. However, an express agreement is not required between the parties for a recovery under the

 theory of fraudulent concealment. 37 Am. Jur. 2d § 200; Ho v. University of Texas at Arlington,

 984 S.W.2d 672 (Tex. 1998).

                (e)    Where a defendant has a legal or equitable obligation to reveal material

 information, the defendant’s failure to do so is equivalent to a misrepresentation and may

 therefore support a claim of actionable fraud where the remaining elements of that tort are

 proved. 37 Am. Jur. 2d § 200; Vela v. Marywood, 17 S.W.3d 750 (Tex. 2000).

        6.      Fraud to Class

                (a)    Intent

                Where false representations are made to a particular class of persons, they must,

 in order to form the basis of liability, have been intended to influence a complaining party as one

 of such class. 37 Am.Jur. 2d § 111; Restatement Second, Torts § 534; Gulf Oil Corp. of

 Pennsylvania v. Newton, 31 A.2d 462 (Conn. 1943); Webb v. Rockefeller, 93 S.W. 772 (Mo.




                                                 35
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 36 of 60 PageID #:
                                   20162


 1906). In such case, however, intent to deceive the plaintiff in particular is not necessary, but it

 is sufficient that there was intent to defraud any person falling within the category for whom the

 representations are made who may act on them. 37 Am.Jur. 2d § 111; Restatment Second, Torts

 § 531, comment e; Gulf Oil Corp. of Pennsylvania v. Newton, 31 A.2d 462 (Conn. 1943); Nye

 Odorless Incinerator Corp. v. Felton, 162 A. 504 (Del. 1931). It is enough that the complaining

 party was entrapped by the misrepresentations and that they were designed to entrap someone.

 37 Am.Jur. 2d § 111; Nye Odorless Incinerator Corp. v. Felton, 162 A. 504 (Del. 1931);

 Campbell v. Gooch, 292 P. 752 (Kan. 1930). One who intends to defraud a particular class of

 persons is deemed to have intended to defraud every individual in that class who is actually

 misled. 37 Am.Jur. 2d § 111; Wennerholm v. Stanford University School of Medicine, 128 P.2d

 522 (Cal. 1942).

                One who makes a fraudulent misrepresentation is subject to liability to the

 persons or class of persons whom he intends or has reason to expect to act or to refrain from

 action in reliance upon the misrepresentation. Restatement Second, Torts § 531.

                One who makes a fraudulent misrepresentation intending or with reason to expect

 that more than one person or class of persons will be induced to rely on it, or that there will be

 action or inaction in more than one transaction or type or transaction is subject to liability for

 pecuniary loss to any one of such persons justifiably relying upon the misrepresentation in any

 one or more of such transactions. Restatement Second, Torts § 534.

                (b)     Presumption of Fraud

        Once plaintiffs have proven that defendants have omitted material facts common to the

 class, plaintiffs are entitled to a presumption that they relied on the omission. In other words, “it

 is proper to presume reliance.” Id. at 817. This inference of reliance extends to the entire class.




                                                  36
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 37 of 60 PageID #:
                                   20163


        7.      Reliance

                (a)    One who fraudulently makes a misrepresentation of fact, opinion,

 intention or law for the purpose of inducing another to act or to refrain from action in reliance

 upon it, is subject to liability to the other in deceit for pecuniary loss caused to him by his

 justifiable reliance upon the misrepresentation. Restatement Second, Torts § 525. Reliance upon

 misrepresentations may be presumed. Basic v. Levinson, 485 U.S. 224, 241, 108 S.Ct. 978, 989,

 99 L.Ed.2d 194, on remand 871 F.2d 562 (6th Cir. 1989).

                (b)    One party to a transaction who by concealment or other action

 intentionally prevents them from acquiring material information is subject to the same liability to

 the other, for pecuniary loss as though he had stated the nonexistence of the matter that the other

 was thus prevented from discovering. Restatement Second, Torts § 550. Liability for fraudulent

 concealment occurs “[w]hen the defendant successfully prevents the plaintiff from making an

 investigation that he would otherwise have made, and which, if made, would have disclosed the

 facts; or when the defendant frustrates an investigation.” Restatement Second, Torts § 550,

 comment b.

                (c)    Restatement Second, Torts § 551, provides:

                       “(1) One who fails to disclose to another a fact that he knows may
                       justifiably induce the other to act or refrain from acting in a business
                       transaction is subject to the same liability to the other as though he had
                       represented the nonexistence of the matter that he has failed to disclose, if,
                       but only if, he is under a duty to the other to exercise reasonable care to
                       disclose the matter in question.
                       “(2) One party to a business transaction is under a duty to exercise
                       reasonable care to disclose to the other before the transaction is
                       consummated,
                               (a) matters known to him that the other is entitled to know because
                       of a fiduciary or other similar relation of trust and confidence between
                       them; and
                               (b) matters known to him that he knows to be necessary to prevent
                       his partial or ambiguous statement of the facts from being misleading; and



                                                 37
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 38 of 60 PageID #:
                                   20164


                                (c) subsequently acquired information that he knows will make
                        untrue or misleading a previous representation that when made was true or
                        believed to be so; and
                                (d) the falsity of a representation not made with the expectation
                        that it would be acted upon, if he subsequently learns that the other is
                        about to act in reliance upon it in a transaction with him; and
                                (e) facts basic to the transaction, if he knows that the other is about
                        to enter into it under a mistake as to them, and that the other, because of
                        the relationship between them, the customs of the trade or other objective
                        circumstances, would reasonably expect a disclosure of those facts.”

 Restatement of Torts, Second § 551.

        8.      Unjust Enrichment

        The law never permits a wrongdoer to take advantage of his own wrong to the detriment

 of another. Therefore, if two or more persons conspire to cheat a third and together consummate

 an act by which they defraud such person of a sum of money, the law will imply a joint promise

 on their part to restore it. Culpeper Nat. Bank v. Tidewater Improvement Co., 119 Va. 73, 89 S.E.

 118 (1916); Plate v. Durst, 42 W. Va. 63, 24 S.E. 580 (1896).

        9.      Joint Venture

        West Virginia recognizes the doctrine of joint venture and joint enterprise. A joint

 venture exists when two or more persons or entities carry out a single business enterprise for

 profit, for which purposes they combine their property, money, effects, skill, and knowledge.

 Price v. Halstead, 177 W. Va. 592, 355 S.E.2d 380 (1987). A joint enterprise is distinguished

 from a joint venture by the fact that there is no business motive underlying the parties' efforts in

 a joint enterprise.   Id. The law applicable to joint ventures and joint enterprises is thus

 interchangeable, and is used so throughout the cases in this area of law.

        The wrongdoing of one participant in a joint enterprise is imputed to all participants.

 Alban Tractor Co. v. Sheffield, 263 S.E.2d 67, 68 (Va. 1980). The liability for one engaged in a

 joint enterprise, for the acts of his associates, is founded on the principles of agency. 46 Am. Jr.



                                                  38
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 39 of 60 PageID #:
                                   20165


 § 57, Joint Ventures. In accordance with the general rule that each member of a joint venture

 acts as both principal and agent of their co-venturers and for their benefit, it is held that each of

 several joint venturers has power to bind the others and to subject them to liability to third

 persons for injuries sustained as a result of the negligence of one of the co-venturers. Id. at § 58.

 Moreover, on principles similar to those by which one joint venturer is bound by the acts of

 another, knowledge of one co-venturer within the scope of the common enterprise is the

 knowledge of all. Id. at § 57. Again, unless reasonable minds could not differ, questions of

 whether a joint venture or enterprise relationship exist is one for the jury.

        10.     Conspiracy

        A “civil conspiracy” has been defined as a combination of two or more persons acting by

 concerted action to accomplish an unlawful purpose, or a purpose not in itself unlawful, by

 unlawful means. Blackwelder v. Millman, 522 F.2d 766, 775 (4th Cir. 1975); Dixon v. American

 Indus. Leas. Co., 162 W. Va. 834, 253 S.E.2d 150 (1979); 16 Am.Jur2d, “Conspiracy,” § 49; 4A

 Michie’s Jurisprudence, “Conspiracy,” § 12. Circumstantial evidence may provide adequate

 proof of conspiracy. Participants in a civil conspiracy must share generally the conspiratorial

 objective, but they need not know all details of the plan designed to achieve the objective or

 possess the same motives for desiring the intended conspiratorial result.

        As stated by the West Virginia Supreme Court of Appeals in Dixon v. American Indus.

 Leasing Co., 162 W. Va. 832, 253 S.E.2d 150 (1979) (citing 15A C.J.S. Conspiracy § 1(1) and

 16 Am. Jur.2d Conspiracy § 44):

        [A] civil conspiracy is a combination of two or more persons by concerted action
        to accomplish an unlawful purpose or to accomplish some purpose, not in itself
        unlawful, by unlawful means. The cause of action is not created by the
        conspiracy but by the wrongful acts done by the defendants to the injury of the
        plaintiff.




                                                   39
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 40 of 60 PageID #:
                                   20166


 Stated otherwise, “[t]he law of this State recognizes a cause of action sounding in civil

 conspiracy. At its most fundamental level, a `civil conspiracy’ is `a combination to commit a

 tort.’ State ex rel. Myers v. Wood, 154 W. Va. 431, 175 S.E.2d 637 (1970) (citing 15A C.J.S.

 Conspiracy § 1 (1967)).” Kessel v. Leavitt, 204 W. Va. 95, 511 S.E.2d 720 (1998).

        Given the tort-based liability of participants in a civil conspiracy, a plaintiff can
        maintain such a claim provided he/she satisfies the enumerated standard: “In
        order for civil conspiracy to be actionable it must be proved that the defendants
        have committed some wrongful act or have committed a lawful act in an unlawful
        manner to the injury of the plaintiff[.]” Syl. pt. 1, in part, Dixon v. American
        Indus. Leasing Co., 162 W.Va. 832, 253 S.E.2d 150. See also Syl. pt. 7, Cook v.
        Heck’s Inc., 176 W.Va. 368, 342 S.E.2d 453 (1986) (same). . . .

 Kessel, Id. at 754.

        The Court in Kessel further explained:

                Additionally, individuals who have conspired with one another to
        orchestrate and/or carry out a fraudulent plan or scheme can be held liable for
        their conduct. See 37 Am.Jur.2d Fraud and Deceit § 301, at 397 (1968) (stating
        that “everyone who engages in a fraudulent scheme forfeits all right to protection,
        either at law or in equity” (citing Densmore v. County Court, 106 W.Va. 317, 145
        S.E. 641 (1928))); 37 Am.Jur.2d Fraud and Deceit § 305, at 403 & 405 (1968)
        (noting that relief from fraud may be had only against those who were “parties to
        the fraud,” but explaining that “in order to establish liability, any person or
        persons sought to be charged need not have benefited from the transaction,
        have had any interest therein, or have colluded with the person benefited”;
        recognizing further that “[o]ne who participates in a fraud is of course guilty
        of fraud, and one who, with knowledge of the facts, assists another in the
        perpetration of a fraud is equally guilty” (footnotes omitted) (citing Lincoln v.
        Claflin, 74 U.S. 132, 7 Wall. 132, 19 L.Ed. 106 (1968))). See also Frazier v.
        Brewer, 52 W.Va. at 310, 43 S.E. at 111 (“He who adopts the results adopts
        also the means by which they are brought about.”).

 Kessel, Id. (emphases added).

        11.     Alter Ego

          Defendants and their various subsidiaries operated as a single entity, thereby justifying

  the piercing of the corporate veil. In Norfolk Southern Ry. Co. v. Maynard, 190 W. Va. 113, 437

  S.E.2d 277 (1993), our Court set forth several factors which are relevant in making this



                                                 40
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 41 of 60 PageID #:
                                   20167


  determination. This Court has granted summary judgment that EQT Corporation is the alter ego

  of its subsidiaries.

           12.    Agency

           As to the existence of an agency relationship, the West Virginia Supreme Court of

 Appeals has held in cases in which a dispute exists as to whether an individual was an agent or

 employee that “the determining factor to be considered . . . is whether the right of control or

 supervision over the work done existed in the person for whom the work was done, and not the

 use of such control and supervision.” Spencer v. Travelers Ins. Co., 148 W. Va. 111, 133 S.E.2d

 735, 739 (1963). “[I]t is of no moment that an employer [or principal] does not actually exercise

 control. The important consideration is whether he had the right to exercise such control and

 supervision.” Myers v. Workmen’s Compensation Commissioner, 150 W. Va. 563, 148 S.E.2d

 664, 667 (1966).

           However, a principal is bound by the acts of the agent, whether general or special, within

 the authority he has actually given him, which includes not only the precise act which he

 expressly authorizes him to do, but also whatever usually belongs to the doing of it or is

 necessary to its performance. Beyond that the principal is bound by the acts of the agent within

 the apparent authority which the principal himself knowingly permits the agent to assume or

 which he holds the agent out to the public as possessing. Pownall v. Cearfoss, 129 W. Va. 487,

 40 S.E.2d 886 (1946); General Elec. Credit Corp. v. Fields, 148 W. Va. 176, 133 S.E.2d 780

 (1963).

           A principal is bound by the acts of an agent if those acts are either within the authority

 the principal has actually given his agent or within the apparent or ostensible authority the

 principal has knowingly permitted the agent to assume. Thompson v. Stuckey, 171 W. Va. 483,




                                                  41
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 42 of 60 PageID #:
                                   20168


 300 S.E.2d 295 (1983). An act is within the apparent scope of an agent’s authority when a

 reasonably prudent person having knowledge of the usage of the business is justified in

 supposing that the agent is authorized to perform it from the character of the known duties.

 Bluefield Supply Co. v. Frankel’s Appliances, Inc., 149 W. Va. 622, 142 S.E.2d 898 (1965).

        (i)       An agent may also be ordered to account for the agent’s actions in handling the

        principal’s property. Restatement Third, Agency, § 8.01, comment d(1). The burden is

        on the agent to establish that assets of the principal have been properly applied or

        disposed of. Id., see also, § 8.12, comments c and d.

        (j)       An agent has a duty not to acquire a material benefit from a third party in

        connection with transactions conducted or other actions taken on behalf of the principal

        or otherwise through the agent’s use of the agent’s position. Restatement Third, Agency,

        § 8.02.

        (k)       An agent has a duty (1) not to use property of the principal for the agent’s own

        purposes or those of a third party. Restatement Third, Agency, § 8.05. An agent who has

        possession of property of the principal has a duty to use it only on the principal’s behalf,

        unless the principal consents to such use. Id., see also, § 8.06.

        (l)       An agent has a duty to use reasonable effort to provide the principal with facts

        that the agent knows, has reason to know, or should know when (1) subject to any

        manifestation by the principal, the agent knows or has reason to know that the principal

        would wish to have the facts or the facts are material to the agent’s duties to the principal;

        and (2) the facts can be provided to the principal without violating a superior duty owed

        by the agent to another person. Restatement Third, Agency, § 8.11.




                                                 42
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 43 of 60 PageID #:
                                   20169


           13.   Breach of Natural Gas Lease by Lessee (General)

           1.    From the very beginning of the oil and gas industry, it has been the practice to

 compensate the landowner by selling the oil by running it to a common carrier and paying him

 1/8 of the sale price received. Wellman v. Energy Resources, Inc., 210 W. Va. 200, 557 S.E.2d

 254 (2001). The 1/8 received by a royalty owner is commonly referred to as the landowner’s

 royalty. Id. at 263.

           2.    Historically, the lessee has had to bear the cost of complying with his covenants

 under the lease. Id. at 265. Requiring the lessee to pay for all such post-production costs is

 “consistent with the long-established expectation of lessors” that they would receive 1/8 of the

 sale price received. Id. at 265. The lessee must bear all costs incurred in exploring for,

 producing, marketing and transporting the product to the point of sale. Id. at 265.

           3.    The lessee must transport to the “point of sale.” Id. at 265. Only those costs

 “actually incurred” and “reasonable” are chargeable; if the lease specifically provides for it, it

 may be charged. Id. at 265. And, then, only if it can be done by “accounting methods.” Id.

           4.    “A lessee in the operation of his lease must act in good faith.” Lamp v. Locke, 89

 W.Va. 138, 108 S.E. 889 (1921).

           5.    Where there is an “express covenant [in an oil and gas lease] to perform certain

 acts, there is an implied covenant to refrain from performance of other acts which operate to

 defeat performance of the express covenant.” Millan v. Bartlett, 69 W.Va. 155, 71 S.E. 13

 (1911).

           6.    There is an implied covenant to receive the amount stipulated for in the lease.

 Syl. Pts. 1 & 2, Kilcoyne v. Southern Oil Co., 61 W.Va. 538, 56 S.E. 888 (W.Va. 1907).




                                                 43
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 44 of 60 PageID #:
                                   20170


        7.      “Lessee will do all that is necessary to carry into effect the purposes and object of

 the lease” and oil and gas leases “are to be construed liberally in favor of the lessor and strictly

 against the lessee.” Martin v. Consolidated Coal & Oil Corp., 101 W.Va. 721, 133 S.E. 626, 628

 (1926); Hall v. South Penn Oil Co., 71 W.Va. 82, 76 S.E. 124, 124-126 (1912); Adkins v.

 Huntington Dev. & Gas Co., 13 W.Va. 490, 168 S.E. 366, 367 (1932).

        8.      It is the lessee’s obligation to market the product, and it is his task also to prepare

 it for market, if it is unmerchantable in its natural form. No part of the cost of marketing or of

 preparation for sale is chargeable to the lessor. Maurice H. Merrill, Covenants Implied In Oil

 and Gas Leases, §85 at 214-215 (2d Ed. 1940).

        9.      The law implies a covenant of good faith and fair dealing in every contract.

 Elmore v. State Farm Ins. Co., 202 W.Va. 430, 504 S.E.2d 893 (1998); Hoffmaster v. Guiffrida,

 630 F.Supp. 1289 (S.D. W. Va. 1986); Restatement Second, Contracts, § 205.

        10.     A material breach of contract occurs when there is a breach of an essential feature

 of the contract which induced the party to enter into it. Prozinski v. Northeast Real Estate

 Services, LLC, 797 N.E.2d 415 (Mass. App. 2003). The breach is material if it relates to a matter

 of vital importance and defeats an essential purpose of the contract. Horton v. Horton, 487

 S.E.2d 200 (Va. 1997); Linan-Faye Const. Co., Inc. v. Housing Authority of the City of Camden,

 995 F.Supp. 520 (D.N.J. 1998).

        11.     An injured party may treat a material breach of contract to be a breach of the

 entire contract. Southwest Virginia Hospitals v. Lipps, 68 S.E.2d 82 (Va. 1952).




                                                  44
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 45 of 60 PageID #:
                                   20171


           B.     Defendants’ Brief Statement of Essential Elements:

           Breach of Contract – Plaintiffs’ Pricing Claim

           Plaintiffs claim that Defendant is liable for breach of the terms of the Leases by allegedly

 failing to pay royalties based upon the proper price for gas that is sold from the lease premises.

 To establish liability for their breach of contract claim with respect to the Leases involved in this

 case, Plaintiffs must prove, by a preponderance of the evidence, that Defendant failed to perform

 a requirement of the Leases and that such failure to perform was so important and central to the

 terms of that Leases that it defeated the very purpose of the parties’ contract. See e.g., J.W.

 Ellison, Son & Co. v. Flat Top Grocery Co., 69 W.Va. 380, 71 S.E. 391(1911); Emerson Shoe

 Co. v. Neely, 99 W.Va. 657, 129 S.E. 718 (1925); Milner Hotels, Inc. v. Norfolk & Western Ry.

 Co., 822 F.Supp. 341 (S.D.W.Va. 1993), aff’d, 19 F.3d 1429 (4th Cir. 1994); Wittenberg v. Wells

 Fargo Bank, N.A., 852 F.Supp.2d 731, 749 (N.D.W.Va. 2012); 17A AmJur2d Contracts §699

 (2007).

           Post-production costs are actually incurred and reasonable:

           For the leases found by this Court to satisfy the standard announced in Tawney v.

 Columbia Natural Resources, LLC, 219 W. Va. 274, 633 S.E.2d 22 (2006), upon which a lessee

 may deduct from the lessor’s 1/8 royalty a portion of post-production costs (i.e. “Tawney

 compliant” leases), and for royalties that are paid pursuant to W. Va. Code § 22-6-8, Defendants

 have the burden to establish that the post-production costs allocated to the royalty owners were

 actually incurred and reasonable. See, Syl. pt. 5, Wellman v. Energy Resources, Inc., 210 W. Va.

 200, 557 S.E.2d 254 (2001); Syl. pt. 8, Leggett v. EQT Production Company, 239 W.Va. 264,

 800 S.E.2d 850 (2017). Further, Defendants will establish that the severance tax deducted from




                                                   45
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 46 of 60 PageID #:
                                   20172


 the royalties paid to the royalty owners was the royalty owners’ proper share of the severance

 tax.

        According to West Virginia law, the reasonableness of post-production costs is to be

 considered in the context of the overall cost incurred for those post-production services, and the

 proof necessary to establish that the costs were incurred and are reasonable is “of the type

 normally developed in legal proceedings requiring an accounting.” See, Leggett, 239 W. Va.

 264, 800 S.E.2d 850, 868; Syl. pt. 5, Wellman, 210 W. Va. 200, 557 S.E.2d 254.

        An “accounting” is an equitable remedy which arises from an obligation to account for

 money or property owed to another. See e.g. Belcher v. Big Four Coal & Coke Co., 68 W.Va.

 716, 70 S.E. 712 (1911); Shearer v. United Carbon Company, 143 W.Va. 482, 486, 103 S.E.2d

 883, 886 (1958); 1A C.J.S. Accounting § 6; 1A C.J.S. Accounting § 33.              An “equitable

 accounting” generally refers to the report of all expenses, income and/or property prepared by

 one having a duty to account.      ACCOUNTING, Black’s Law Dictionary (10th ed. 2014).

 Accordingly, in the context of this case, Defendants will offer proof that the post-production

 costs were incurred and are reasonable according to accounting standards. Id. See also, Leggett,

 239 W.Va. 264, 800 S.E.2d 850, 868; Syl. pt. 5, Wellman, 210 W.Va. 200, 557 S.E.2d 254.

        Plaintiffs’ Fraud/Misrepresentation Claim:

        Plaintiffs have asserted a cause of action for fraud or misrepresentation against

 Defendants in this action. If Plaintiffs are permitted to proceed with these claims, they must

 prove each of the following elements by clear and convincing evidence: (1) the act claimed to be

 fraudulent was the act of the Defendant or induced by it; (2) the act was material and false; (3)

 Plaintiffs relied upon it and were justified under the circumstances in relying upon it; and, (4)

 Plaintiffs were damaged because of this reliance. “Clear and convincing” is defined as “highly




                                                46
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 47 of 60 PageID #:
                                   20173


 probable” and this standard of proof requires more than a preponderance of the evidence. It is

 the measure or degree of proof that will produce a firm belief or conviction about the truth of the

 allegation. Where, as here, fraudulent concealment is alleged, Plaintiffs must prove concealment

 of facts by one with knowledge or the means of knowledge, and a duty to disclose, coupled with

 an intention to mislead or defraud. See e.g. Muzelak v. King Chevrolet, Inc,, 179 W. Va. 340,

 368 S.E.2d 710 (1988); Lengyel v. Lint, 167 W. Va. 272, 280 S.E.2d 66 (1981); Trafalgar House

 Construction, Inc. v. ZMM, Inc. 211 W. Va. 578, 567 S.E.2d 294 (2002); Folio v. City of

 Clarksburg, 221 W. Va. 397, 655 S.E.2d 143 (2007); Bowens v. Allied Warehousing Services,

 Inc., 229 W. Va. 523, 729 S.E.2d 845, 852 (2012); Pocahontas Mining Company Limited

 Partnership v. Oxy USA, Inc., 202 W. Va. 169, 503 S.E.2d 258 (1998); Restatement, Second,

 Torts, §§ 525 and 531; Restatement, Second, Contracts § 162; O’Dell v. Stegall, 226 W. Va. 590,

 608, 703 S.E.2d 561, 579 (2010).

          Further, Plaintiffs have requested an award of punitive damages in connection with their

 fraud claim. Punitive damages are not proper absent a finding of clear and convincing evidence

 that Defendants acted with actual malice toward Plaintiffs or the class members, or that

 Defendants acted with a conscious, reckless, and outrageous indifference to the health, safety,

 and welfare of others. See e.g., Boyd v. Goffoli, 216 W. Va. 552, 608 S.E.2d 169 (2004); TXO

 Production Corp. v. Alliance Resources Corp.,187 W. Va. 457, 419 S.E.2d 870 (1991), aff’d 509

 U.S. 433 (1993); Garnes v. Fleming Landfill, Inc., 186 W. Va. 656, 413 S.E.2d 897 (1991);

 Seymour v. Pendleton Community Care, 209 W. Va. 468, 549 S.E.2d 662 (2001); Yourtee v.

 Hubbard, 196 W. Va. 683, 474 S.E.2d 613 (1996); Beardsley v. Webb, 30 F.3d 524 (4th Cir.

 1994).




                                                 47
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 48 of 60 PageID #:
                                   20174


 IV.     BRIEF SUMMARY OF MATERIAL FACTS AND THEORIES OF LIABILITY
         OR DEFENSE:

         A.      Plaintiffs’ Brief Summary of Facts and Theories:

         1.      Defendants were under a contractual duty to perform certain functions under the

 leases in exchange for defendants receiving most of all proceeds from the sale of plaintiffs’ gas.

         2.      One of the contractual responsibilities of defendants was to market the gas to

 receive reasonably the best price available for the gas.

         3.      Defendants had the responsibility to properly account for the sale price and advise

 plaintiffs of any significant fact related to the plaintiffs’ royalty and to pay the accurate and

 honest price to plaintiffs for all gas.

         4.      Defendants were acting as plaintiffs’ agents in selling the gas is that they had the

 duty to market and account for the gas and the Plaintiffs’ money and paying plaintiffs their

 percent royalty.

         5.      Defendants were acting in a fiduciary capacity or other capacity in handling

 plaintiffs’ money and accounting for it such that they had the express duty to pay correctly and

 report correctly.

         6.      Defendants intentionally and knowingly took deductions from plaintiffs’ royalty

 checks when they knew they had no right to do so and/or took unlawful unreasonable deductions,

 and defendants knew plaintiffs had no reasonable way to determine that the deductions were

 being taken.

         7.      Defendants, therefore, intentionally and knowingly concealed the fact that they

 were selling plaintiffs’ gas and taking deductions from plaintiffs’ money, thereby taking

 advantage of plaintiffs and the class.




                                                  48
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 49 of 60 PageID #:
                                   20175


         8.      The rules of the State of West Virginia required defendants to first prove by

 evidence as in a cause of action for an accounting that the deductions were actually incurred and

 reasonable before taking any deductions, and further, they were prevented from taking

 deductions unless they were specifically identified in the lease as being costs which were agreed

 by the parties to be deducted from royalty. In order to take deductions, the lease had to state that

 the specific costs must be deducted and further that the lease must explain that the method that

 the deductions were going to be deducted and calculated so that the lessors would know and be

 able to determine their accuracy. Defendants set about through a sham scheme to set up a

 number of subsidiaries with different oil and gas business, departments, in order to claim that

 there was a market at the wellhead to sell the gas and that they sold it there, therefore, they were

 going to falsely claim that there were no deductions and also that they could take deductions,

 therefore, defendants wrongfully took deductions from plaintiffs.

         9.      Plaintiffs had the right to rely upon EQT to properly account for their money and

 to only take deductions where the defendants had fully complied with the leases and the West

 Virginia statutory and common law including all covenants of duties and responsibilities of

 lessees, both express and implied. Defendants intentionally, not only did not comply, but

 intentionally and maliciously concealed the facts of their conduct from plaintiffs.

         10.     Defendants breached their contracts with plaintiffs and the class and underpaid

 plaintiffs their royalty.

         11.     Defendants concealed significant facts from plaintiffs and misled and took

 advantage of plaintiffs by underpaying royalty over the period December 2008 to December 31,

 2017, and are liable to Plaintiffs’ based upon and through the fraudulent and intentional acts and

 omissions.




                                                 49
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 50 of 60 PageID #:
                                   20176


        12.     Defendants converted plaintiffs’ money and right to receive money to their own

 benefit and purpose.

        13.     Plaintiffs are entitled to the presumption that without being advised of the

 underpayment of royalty that they had the right to rely and did rely on the honesty of defendants

 that defendants would pay them correctly and advise them of any significant facts to the

 contrary.

        14.     Failure to inform the lessors that Defendants were taking of unreasonable and

 unlawful deductions from the lessors’ royalty or failing to sell the gas at the reasonably best price

 available is a significant and material fact.

        15.     Failing to pay plaintiffs the proper royalty under the above circumstances and/or

 concealing same was and is unreasonable, intentional, malicious and unlawful misconduct.

        16.     Defendants’ intentionally and knowingly breached the implied covenant of good

 faith and fair dealing incorporated in the lease agreement with the lessors.

        17.     Defendants willful, wanton and reckless disregard of plaintiffs’ and the class’

 rights, under West Virginia statutory law, including W. Va. Code § 22-6-8 and the common law

 of West Virginia, including Wellman, Tawney, Leggett and McDonald, and under the express

 and implied contractual rights of plaintiffs, amount to fraudulent, malicious, unconscionable

 misconduct and Plaintiffs are entitled to compensatory and punitive damages.

        18.     Plaintiffs are entitled to the presumption of reliance and presumption of causation

 of damages.



        B.      Defendants’ Brief Summary of Facts and Theories:

        The claims in this case relate to the alleged underpayment of royalties by EQT

 Production Company, as lessee, to the subject leases. For the leases found by this Court to be


                                                  50
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 51 of 60 PageID #:
                                   20177


 “Tawney compliant” and for royalties that are paid pursuant to W. Va. Code § 22-6-8,

 Defendants have the burden to establish that the post-production costs allocated to the royalty

 owners were actually incurred and reasonable. See, Syl. pt. 5, Wellman, Inc., 210 W. Va. 200,

 557 S.E.2d 254; Syl. pt. 8, Leggett, 239 W.Va. 264, 800 S.E.2d 850. To meet this burden,

 Defendants will offer evidence at trial to establish that the post-production costs proportionally

 allocated to Plaintiffs and the class members for moving gas from the wellhead to the first liquid

 trading point were expenses that were actually incurred and reasonable.               Additionally,

 Defendants will establish that the severance taxes allocated to the royalty owners were actually

 assessed by the State of West Virginia and deducted based upon the royalty owner’s actual share

 of the tax assessment.

        Defendants will offer evidence of the actual rates charged to gather and compress natural

 gas from the wellhead to the first liquid trading point. To establish that the post-production costs

 allocated to the royalty owners were reasonable, Defendants will offer expert witnesses to

 address the issue of whether the cost accounting procedures and methods used to calculate

 royalties, establish rates and determine service costs, and allocate post-production costs are

 reasonable.   Defendants will also provide evidence of the rates/amounts charged by other

 businesses to provide gathering and compression services for other wells located in West

 Virginia. Charges by third-party businesses providing these post-production services evidence

 that the amounts allocated to the royalty owners for these services are reasonable.

        The evidence at trial will prove that Defendants’ conduct and the method used to

 calculate royalties meet the requirements of West Virginia law. While the Court may disagree

 with some of the categories of deductions, other jurists in West Virginia have recognized EQT’s

 method of calculating royalties inclusive of all of the deductions the Court has disallowed. No




                                                 51
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 52 of 60 PageID #:
                                   20178


 other court has ever discussed or ruled upon these issues and neither Tawney nor Wellman are

 instructive or controlling.


 V.     LISTING OF CONTESTED ISSUES OF FACT AND CONTESTED ISSUES OF
        LAW:

 Plaintiffs’ contested issues of facts:

        A.      Contested Issues Of Fact

                1.      Breach of Contract

                (a)     Did defendants breach the leases of plaintiffs?

                (b)     What are plaintiffs’ compensatory damages?

                (c)     Were the breaches of contract intentional?

                (d)     If intentional, are plaintiffs entitled to punitive damages for breaches of
                        contract?

                (e)     Are defendants liable for punitive damages as a result of their tortious
                        interference with plaintiffs’ contracts and their intentional acts?

                        Plaintiffs will prove that defendants breached the leases/contracts with

                plaintiffs by demonstrating through documents and witnesses identified that

                defendants did the following:

                        1.      Deducted moneys for gathering charges and processing fees from
                plaintiffs’ royalty checks.

                       2.      Sold to subsidiaries and paid on the subsidiary price, not the
                ultimate sale price, reducing plaintiffs’ royalty payment by taking unreasonable
                deductions.

                        3.     Since the West Virginia Supreme Court has decided that
                defendants cannot take deductions except under limited circumstances, disputes
                for those leases is that the plaintiffs are entitled to royalty without deductions, in
                the absence of the compliance with Tawney. The only dispute is over what was
                actually deducted. Tawney, et al. v. Columbia Natural Resources, L.L.C., et al.,
                219 W.Va. 266, 633 S.E.2d 22 (2006).



                                                 52
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 53 of 60 PageID #:
                                   20179


                    4.     Defendants took unreasonable deductions and deductions not
            actually incurred by an analysis of the defendants’ categories of deductions.

                   5.     Defendants cannot prove their deductions were reasonable by
            evidence as in an accounting. Therefore, plaintiffs are entitled to recover all
            deductions taken from their royalty.

                   6.      Defendants’ price was not based upon the best price reasonable
            available.

            2.     Fraud

            (a)    Did defendants take advantage of their superior knowledge to take
                   deductions of various types from plaintiffs’ royalty and then conceal it
                   from plaintiffs?

            (b)    Were defendants’ acts and conduct intentional?

            (c)    Were defendants agents of plaintiffs in marketing and paying plaintiffs’
                   part of the sales price?

            (d)    Did defendants intentionally violate their obligations to plaintiffs?

            (e)    Did defendants have a duty to disclose all the deductions?

            (f)    Did defendants’ concealment prevent plaintiffs from knowing that
                   defendants were, in fact, deducting money from plaintiffs’ royalty?

            (g)    What are plaintiffs’ damages for loss of income and interest?

            (h)    What are plaintiffs’ punitive damages against defendants?

            (i)    All factual issues raised in plaintiffs’ recitation of the “Elements of Causes
                   of Action and Authorities,” supra.

                   Plaintiffs will prove defendants committed fraud by identified witnesses

            and documents, as follows:

                   1.      See “Elements of Causes of Action and Authorities,” above.

                   2.     Defendants concealed that they were not following West Virginia
           law and set about to pay royalty when they knew it violated Tawney.




                                             53
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 54 of 60 PageID #:
                                   20180


                    3.    Plaintiffs had a right to rely on defendants for truthful, honest and
            complete information because defendants had all the information concerning
            royalty information. Plaintiffs did not.

                   4.       Plaintiffs are entitled to the presumption of reliance, materiality,
            and that the transaction was fraudulent.

                    5.    The burden of proof then shifts to the defendants to prove that the
            transactions were not fraudulent. Defendants’ burden of proof is clear and
            convincing evidence.

      B.    Contested Issues Of Law

            1.     Did defendants’ conduct amount to common law fraud?

            2.     Did defendants’ amount to breach of contract?

            3.     Are plaintiffs entitled to summary judgment on liability for breach of
                   contract?

            4.     Plaintiffs are entitled to presumption of materiality and reliance based on
                   defendants’ conduct and concealment, and the burden of proof shifts to
                   defendants.

            5.     All issues raised by “Elements of Causes of Action and Authorities,”
                   above.

      C.    Proposed Stipulations – Facts, Documents And Tangible Evidence

            The parties have stipulated as to the authenticity of defendants’ documents
            produced in response to Interrogatories and Request for Production of Documents
            or by Rule 30(b)(7) depositions, and to the admissibility of defendants’
            documents so produced, including the electronic data.

      D.    Pending Motions

            The following motions are pending:

            (1)    Plaintiffs’ Motions

            Plaintiffs’ Motion to Transfer Case (Doc. Id. 684)

            Plaintiffs’ Motion in Limine Re:        Prohibiting Argument and Evidence of
            Undisclosed Rates (Doc. Id. 650)

            Plaintiffs’ Supplemental Motion in LimineRe: No Leases-Wells-Owners and Late
            Produced Docs and Data (Doc. Id. 645)


                                             54
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 55 of 60 PageID #:
                                   20181




            Plaintiffs’ Motion in Limine to Prohibit Defendants from Relying on Leggett 2
            (Doc. Id. 643)

            Plaintiffs’ Motion to Exclude Expert Testimony (Doc. Id. 625)

            Plaintiffs’ Motion in Limine Re: Prohibiting Deductions Where Defendants Have
            Not Provided Cross Reference Tables (Doc. Id. 609)

            (2)    Defendants’ Motions

            Defendants’ Motion in Limine to Partially Exclude Selby and Exclude Reineke,
            Selby Brady (Doc. Id. 639)

            Defendants’ Motion to Formalize Agreements Re: Scope of Issues for Trial (Doc.
            Id. 628)



      E.    Motions Ruled Upon

            The following motions have been ruled upon:

            (1)    Plaintiffs’ Motions

            Plaintiffs’ Amended Motion to Transfer (Doc. Id. 657)(Granted)

            Plaintiffs’ Motion to Transfer MO to Transfer (Doc. Id. 655)(Granted)

            Plaintiffs’ Cross Motion for Summary Judgement (PL Fraud/Punitive Damage
            Claim) (Doc. Id. 603)(Denied)

            Plaintiffs’ Cross Motion for Summary Judgement (underpayment of royalty based
            on price) (Doc. Id. 601)(Denied)

            Plaintiffs’ Cross Motion for Summary Judgment (Re: Leases that do not provide
            for deducts for volume loss) (Doc. Id. 600)(Denied)

            Plaintiffs’ Cross Motion for Summary Judgment (Re: Plaintiffs’ Claim Costs not
            Actually Incurred) (Doc. Id. 599)(Denied)

            Plaintiffs’ Cross Motion for Summary Judgment (Re: Severance Tax) (Doc. Id.
            598)(Denied)

            Plaintiffs’ Motion for Summary Judgment Re: Deductions and Royalty (Doc. Id.
            590)(Denied)



                                           55
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 56 of 60 PageID #:
                                   20182




            Plaintiffs’ Motion to Supplement Plaintiffs’ Response in Opposition to
            Defendants’ Motion for Summary Judgment on Plaintiffs’ Fraud and Punitive
            Damage Claim and in Supplement of Plaintiffs’ Cross Motion for Summary
            Judgment (Doc. Id. 649)(Denied as moot)

            Plaintiffs’ Motion in Limine Requesting Court to Enter Order Holding Defendants
            Are Not Permitted To Deduct Expenses Not Reasonable or Actual (Doc. Id.
            644)(Denied)


            (2)    Defendants’ Motions

            Defendants’ Objection to Magistrate Judge Ruling/Order Dated 8/27/18 (Doc. Id.
            593)(Overruled)

            Defendants’ Motion for Summary Judgment on Plaintiffs’ Claim for Addional
            Royalty for Unsold Gas (Doc. Id. 580)(Granted)

            Defendants’ Motion for Summary Judgment Re:          Severance Tax (Doc. Id.
            588)(Denied)

            Defendants’ Motion for Partial Summary Judgment on Plaintiffs’ Claim for
            Underpayment Based on Price (Doc. Id. 586)(Denied)

            Defendants’ Motion for Summary Judgment on Plaintiffs’ Fraud and Punitive
            Damage Claims (Doc. Id. 584)(Denied)

            Defendants’ Motion for Summary Judgment on Plaintiffs’ Claim that Costs
            Associated with Deductions are Not Actually Incurred (Doc. Id. 582)(Denied)

            Defendants’ Motion to Transfer Venue (Doc. Id. 641)(Denied)

            Defendants’ Motion in Limine to Exclude Golden Rule Argument (Doc. Id.
            630)(Granted in part/Denied in part)

            Defendants’ Motion in Limine to Exclude Evidence of Corporate Wealth (Doc.
            Id. 626)(Granted in part/Denied in part)

            Defendants’ Motion in Limine to Preclude Argument or Evidence of Alleged
            Damages Of Absent Class Members (Doc. Id. 636)(Granted in part/Denied in
            part)

            Defendants’ Motion in Limine to Exclude Testimony of Prejudgment Interest
            (Doc. Id. 637)(Granted)




                                           56
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 57 of 60 PageID #:
                                   20183


                Defendants’ Motion in Limine to Exclude Testimony of Other Operator’s
                Practices (Doc. Id. 634)(Denied)

                Defendants’ Motion in Limine to Exclude Testimony of Other Claims (Doc. Id.
                632)(Denied)

        F.      Other Issues of Law to Be Ruled Upon Before Trial

                None other than the above.         Plaintiffs’ motion to add an expert to rebut

 defendants’ experts regarding Equitrans’ costs.

        G.     Avoidance of Unnecessary Proof – Cumulative Evidence

                1.     Parties have stipulated authenticity of produced documents and

        admissibility subject to relevance.

        H.      Special Provisions

                1.     Jury Selection

                       Plaintiffs request and propose the following:

                       a.      To use a Jury Questionnaire submitted by the Court to the panel to
                       save time in jury selection.

                       b.      Plaintiffs’ counsel be permitted to voir dire the panel.

                       c.     After an opportunity to review the completed questionnaire that
                       counsel will be allowed to conduct individual voir dire.

                2.     Demonstrative Aides

                       a.      That the parties view demonstrative aides on November 26, 2018
                       at an agreed upon location for each party.

                       b.      Charts and summaries

                               Plaintiffs propose to offer summary documents, charts, data,
                       animations and video demonstrating liability and damages in order to save
                       time in Court:

                3.     Requested Court Ruling and Initial Jury Instructions




                                                   57
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 58 of 60 PageID #:
                                   20184


                   a.      That the Court rule that plaintiffs are entitled to summary judgment
                           on the breach of contract claim and instruct the jury accordingly;

                   b.      That the Court instruct the jury before opening statements that the
                           oil and gas leases in question did not allow defendants to take
                           deductions from the plaintiffs’ percentage of royalty and other
                           pertinent court rulings;

                   c.      That the Court order defendants not to argue to the jury that they
                           “believed” they had a right to take deductions and not tell
                           plaintiffs;

                   d.      That the Court advise the jury that it is exclusively the Court’s
                           responsibility to interpret the leases (contracts), and the jury should
                           not speculate as to what the leases may or may not say, regardless;

                   e.      That the Court instruct the jury before openings that the defendants
                           had the duty as a reasonable and prudent operator to obtain the
                           reasonably best price available for the gas and to look out for the
                           mineral owners’ best interest in common with its own; and

                   f.      For other pertinent pretrial rulings.

      I.    Damages

            Plaintiffs will offer evidence of the moneys wrongfully withheld from plaintiffs
      by:

                   a.      Wrongful deductions;

                   b.      Unreasonable deductions and deductions not actually incurred;

                   c.      Underpaid royalty (price);

                   d.      Interest on money unpaid; and

                           d.     Punitive damages.


       J.   Trial Days

                   a.      Jury trial: Yes

                   b.      Estimated trial time: 15 days




                                             58
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 59 of 60 PageID #:
                                   20185




 Defendants’ Contested Issues of Fact:

        EQT disputes that it wrongfully deducted sums from the royalty owners’ payments that

 exceeded the actual expenses incurred from moving gas from the wellhead to the first liquid

 trading point, or that these expenses were not reasonable. Additionally, EQT contests that the

 amount of severance tax deducted from the royalty owners’ payments was more than the royalty

 owners’ share of the tax and that it was part of the calculation of fair market price at the

 wellhead.   Defendants also contest that they engaged in any conduct that would support

 Plaintiffs’ claim for punitive damages.

 VI.    STIPULATIONS:

        The parties have stipulated as to the authenticity of defendants’ documents produced in
        response to Interrogatories and Request for Production of Documents or by Rule 30(b)(7)
        depositions, and to the admissibility of defendants’ documents so produced, including the
        electronic data.

        Stipulation of Facts to be filed by the parties.

        All documents produced to date are stipulated to be authentic and admissible, subject to
        relevance.

 VII.   SUGGESTIONS CONCERNING ANY NEED FOR ADOPTING SPECIAL
        PROCEDURES FOR MANAGING POTENTIALLY DIFFICULT OR
        PROTRACTED ASPECTS OF THE TRIAL THAT MAY INVOLVE COMPLEX
        ISSUES, MULTIPLE PARTIES, DIFFICULT LEGAL QUESTIONS OR
        UNUSUAL PROOF PROBLEMS:

        None.

 VIII. STATEMENT OF ALL DAMAGES CLAIMED:

        Defendants do not claim any damages in this case.

 IX.    NUMBER OF DAYS REQUIRED FOR TRIAL:

        Defendants expect that the trial of this action should take 10-15 days.




                                                  59
Case 1:13-cv-00151-JPB-JPM Document 712 Filed 11/13/18 Page 60 of 60 PageID #:
                                   20186


 X.     OTHER MATTERS:

        None at this time.

        The Court DIRECTS the Clerk to send copies of this Order to counsel of record.

        It is so ORDERED this ________ day of ______________, 2018.


                                            ________________________________________
                                            HON. JOHN PRESTON BAILEY, JUDGE

 Respectfully Submitted:


 EQT PRODUCTION COMPANY; EQT                     THE KAY COMPANY, LLC; H. DOTSON
 CORPORATION; EQT ENERGY, LLC;                   CATHER, TRUSTEE OF DIANA GOFF
 EQT INVESTMENTS HOLDINGS, LLC;                  CATHER TRUSTS, and JAMES E.
 EQT GATHERING, LLC; and                         HAMRIC III, and all other persons and
 EQT MIDSTREAM PARTNERS, LP,                     entitles similarly situated,

 By Counsel.                                     By Counsel.

 /s/ David K. Hendrickson      11/13/2018        /s/ Marvin W. Masters      11/13/2018
 David K. Hendrickson (#1678)                    Marvin W. Masters, Esquire (#2359)
 HENDRICKSON & LONG, PLLC                        THE MASTERS LAW FIRM, LC
 214 Capitol Street (zip 25301)                  181 Summers Street
 Post Office Box 11070                           Charleston, West Virginia 25301
 Charleston, West Virginia 25339                 (304) 342-3106
 (304) 346-5500                                  (304) 342-3189 (facsimile)
 (304) 346-5515 (facsimile)                      mwm@themasterslawfirm.com
 daveh@handl.com
                                                 and
 and
                                                 Michael W. Carey, Esquire (#635)
 John Kevin West, Esquire (pro hac vice)         CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
 STEPTOE & JOHNSON PLLC                          Suite 901
 Huntington Center                               707 Virginia Street East
 Suite 2200                                      Charleston, West Virginia 25301
 41 South High Street                            (304) 345-1234
 Columbus, Ohio 43215                            (304) 342-1105 (facsimile)
 (614) 458-9889                                  mwcarey@csdlawfirm.com
 (614) 221-0952 (facsimile)
 kevin.west@steptoe-johnson.com




                                              60
